EXHIBIT 10.18

 

 

SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

Dated as of March 1, 2006

among

RESMED CORP.

RESMED EAP HOLDINGS INC.,

AND

SERVO MAGNETICS INC.,

AS BORROWERS,

RESMED INC.,

AS GUARANTOR,

THE LENDERS HEREIN NAMED

and

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Article 1.   DEFINITIONS AND ACCOUNTING TERMS    1 1.1   Defined
Terms    1 1.2   Use of Defined Terms    26 1.3   Accounting Terms    26 1.4  
Rounding    26 1.5   Exhibits and Schedules    26 1.6   References to “the
Credit Parties and their Subsidiaries”    26 1.7   Miscellaneous Terms    26
Article 2.   LOANS AND LETTERS OF CREDIT    27 2.1   Loans General    27 2.2  
Alternate Base Rate Loans    28 2.3   Eurodollar Rate Loans    28 2.4  
Treasuries Rate Loans    29 2.5   Letters of Credit    29 2.6   Voluntary
Reduction of Revolving Commitment    32 2.7   Optional Termination of Revolving
Commitment    32 2.8   Administrative Agent’s Right to Assume Funds Available
for Advances    32 2.9   Collateral    33 2.10   Audits; Appraisals    33 2.11  
Borrower Representative    33 Article 3.   PAYMENTS AND FEES    34 3.1  
Principal and Interest    34 3.2   Arranger and Agency Fees    35 3.3   Unused
Revolving Commitment Fee    35 3.4   Letter of Credit Fees    35 3.5   Increased
Commitment Costs    36 3.6   Eurodollar Costs and Related Matters    36 3.7  
Late Payments    40 3.8   Computation of Interest and Fees    40 3.9   Non
Banking Days    41 3.10   Manner and Treatment of Payments    41 3.11   Funding
Sources    42 3.12   Failure to Charge Not Subsequent Waiver    42 3.13  
Administrative Agent’s Right to Assume Payments Will be Made    42 3.14   Fee
Determination Detail    43 3.15   Survivability    43 Article 4.  
REPRESENTATIONS AND WARRANTIES    44 4.1   Existence and Qualification; Power;
Compliance With Laws    44 4.2   Authority; Compliance With Other Agreements and
Instruments and Government Regulations    44

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page 4.3   No Governmental Approvals Required    45 4.4   Subsidiaries
   45 4.5   Financial Statements    46 4.6   No Other Liabilities; No Material
Adverse Changes    46 4.7   Title to and Location of Property    46 4.8  
Intangible Assets    46 4.9   Public Utility Holding Company Act    46 4.10  
Litigation    47 4.11   Binding Obligations    47 4.12   No Default    47 4.13  
ERISA    47 4.14   Regulation U; Investment Company Act    48 4.15   Disclosure
   48 4.16   Tax Liability    48 4.17   Projections    48 4.18   Hazardous
Materials    48 4.19   Security Interests    48 4.20   Employee Matters    49
4.21   Fiscal Year    49 4.22   Insurance Premiums    49 4.23   Solvency    49
4.24   Patriot Act    49 Article 5.   AFFIRMATIVE COVENANTS (OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS)    51 5.1   Payment of Taxes and Other
Potential Liens    51 5.2   Preservation of Existence    51 5.3   Maintenance of
Properties    51 5.4   Maintenance of Insurance    51 5.5   Compliance With Laws
   52 5.6   Inspection Rights    52 5.7   Keeping of Records and Books of
Account    52 5.8   Compliance With Agreements    52 5.9   Use of Proceeds    52
5.10   Hazardous Materials Laws    52 5.11   Syndication Process    52 5.12  
Future Subsidiaries; Additional Security Documentation    53 5.13   Intercompany
Notes    53 Article 6.   NEGATIVE COVENANTS    54 6.1   Payment of Subordinated
Obligations    54 6.2   Disposition of Property    54 6.3   Mergers    54

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page 6.4   Hostile Acquisitions    54 6.5   Acquisitions    54 6.6  
Distributions    54 6.7   ERISA    55 6.8   Change in Nature of Business    55
6.9   Liens and Negative Pledges    55 6.10   Indebtedness and Guaranty
Obligations    56 6.11   Transactions with Affiliates    57 6.12   Leverage
Ratio    57 6.13   Fixed Charge Coverage Ratio    57 6.14   EBITDA    57 6.15  
Tangible Net Worth    57 6.16   Liquidity    58 6.17   Investments    58 6.18  
Capital Expenditures    58 6.19   Intentionally Omitted    59 6.20   Amendments
to Subordinated Obligations    59 6.21   Changes in Internal Operational Matters
   59 6.22   Changes in Officers, Name, Location of Chief Executive Offices, Etc
   59 Article 7.   INFORMATION AND REPORTING REQUIREMENTS    60 7.1   Financial
and Business Information    60 7.2   Compliance Certificates    62 Article 8.  
CONDITIONS    63 8.1   Initial Advances    63 8.2   Any Advance    65 Article 9.
  EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT    67 9.1   Events of
Default    67 9.2   Remedies Upon Event of Default    69 Article 10.   THE
ADMINISTRATIVE AGENT    72 10.1   Appointment and Authorization    72 10.2  
Administrative Agent and Affiliates    72 10.3   Proportionate Interest in any
Collateral    72 10.4   Lenders’ Credit Decisions    72 10.5   Action by
Administrative Agent    73 10.6   Liability of Administrative Agent    73 10.7  
Indemnification    75 10.8   Successor Administrative Agent    75 10.9   No
Obligations of Credit Parties    76

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

10.10

  Agency for Perfection    76

10.11

  Legal Representation of Agent    76

Article 11.

  CROSS-GUARANTY    77

11.1

  Cross-Guaranty    77

11.2

  Waivers by Borrowers    77

11.3

  Benefit of Guaranty    77

11.4

  Waiver of Subrogation, Etc    77

11.5

  Election of Remedies    78

11.6

  Limitation    78

11.7

  Contribution with Respect to Guaranty Obligations    78

11.8

  Liability Cumulative    79

Article 12.

  MISCELLANEOUS    80

12.1

  Cumulative Remedies; No Waiver    80

12.2

  Amendments; Consents    80

12.3

  Costs, Expenses and Taxes    81

12.4

  Nature of Lenders’ Obligations    82

12.5

  Survival of Representations and Warranties    82

12.6

  Notices    82

12.7

  Execution of Loan Documents    82

12.8

  Binding Effect; Assignment    83

12.9

  Right of Setoff    85

12.10

  Sharing of Setoffs    85

12.11

  Indemnity by Credit Parties    86

12.12

  Nonliability of the Lenders    87

12.13

  No Third Parties Benefited    88

12.14

  Confidentiality    88

12.15

  Further Assurances    89

12.16

  Integration    89

12.17

  Governing Law; Jurisdiction and Venue    89

12.18

  Severability of Provisions    89

12.19

  Headings    90

12.20

  Time of the Essence    90

12.21

  Foreign Lenders and Participants    90

12.22

  Hazardous Material Indemnity    90

12.23

  Disputes    91

12.24

  Purported Oral Amendments    92

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                     Page

Exhibits

                   

A

   —         Commitment Assignment and Acceptance   

B

   —         Compliance Certificate   

C

   —         [Intentionally Omitted]   

D

   —         Parent Guaranty   

E

   —         Pricing Certificate   

F

   —         Request for Letter of Credit   

G

   —         Request for Loan   

H

   —         Revolving Note   

I

   —         Amended and Restated Security Agreements; and             Security
Agreement   

Schedules

              

1.1

   Lender Revolving Commitment      

2.4

   Existing Letters of Credit      

4.4

   Subsidiaries      

4.7A

   Existing Liens, Negative Pledges and Rights of Others      

4.7B

   Location of Property      

4.8

   Trade Names      

4.10

   Material Litigation      

4.18

   Hazardous Materials Matters      

6.10

   Existing Indebtedness and Guaranty Obligations      

6.17

   Existing Investments      

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

Dated as of March 1, 2006

THIS SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT (this “Agreement”) is
entered into by and among ResMed Corp., a Minnesota corporation (“ResMed”),
RESMED EAP HOLDINGS INC., a Delaware corporation (“Holdings”), and SERVO
MAGNETICS INC., a Delaware corporation (“SMI”; ResMed, Holdings and SMI are
sometimes referred to herein individually as a “Borrower,” and collectively, as
“Borrowers”), each lender whose name is set forth on the signature pages of this
Agreement and each lender that may hereafter become a party to this Agreement
pursuant to Section 12.8 (collectively, the “Lenders” and individually, a
“Lender”), and Union Bank of California, N.A., as Administrative Agent, with
reference to the following facts:

RECITALS

A. ResMed and Holdings (“Existing Borrowers”), on the one hand, and Union Bank
of California, N.A. (“Union Bank”), on the other, are parties to that certain
First Amended and Restated Loan Agreement dated as of November 1, 2005, as
amended (collectively, the “Existing Loan Agreement”), pursuant to which Union
Bank provided various credit facilities to Existing Borrowers (collectively, the
“Existing Credit Facilities”).

B. Borrowers, the Lenders and the Administrative Agent wish to enter into this
Agreement, pursuant to which the Existing Credit Facilities are amended and
restated, and the Lenders will provide the Loan described herein to Borrowers, a
portion of the proceeds of which Loan will be utilized by Borrowers to refinance
Existing Borrowers’ outstanding obligations to Union Bank in connection with the
Existing Credit Facilities, and a portion of which will be utilized for
Borrowers’ working capital needs and other general corporate purposes.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Article 1.

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by “chattel paper,” “documents” or “instruments” (as
such terms are defined in the UCC)), whether arising out of goods sold or
services rendered by it or from any other transaction (including any such
obligations that may be characterized as an account or contract right under the
UCC), (b) all purchase orders or receipts for goods or services, (c) all rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned,

 

1



--------------------------------------------------------------------------------

reclaimed or repossessed goods), (d) all monies due or to become due to such
Person under all purchase orders and contracts for the sale of goods or the
performance of services or both by such Person or in connection with any other
transaction (whether or not yet earned by performance on the part of such
Person) now or hereafter in existence, including the right to receive the
proceeds of said purchase orders and contracts, and (e) all collateral security
and guaranties of any kind, now or hereafter in existence, given by any Person
with respect to any of the foregoing.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (b) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the interests having, directly or indirectly, power to direct or cause
the direction of management or policies of any partnership, joint venture,
limited liability company, business trust or other Person engaged in an ongoing
business that is not managed by a board of directors or other governing body.

“Administrative Agent” means Union Bank when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower
Representative and the Lenders.

“Advance” means any advance made or to be made by any Lender to Borrower
Representative as provided in Article 2, and includes each Alternate Base Rate
Advance, Eurodollar Rate Advance and Treasuries Rate Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, so long as Parent
is publicly traded, the foregoing shall not include the shareholders of Parent.

“Agreement” means this Second Amended and Restated Revolving Loan Agreement,
either as originally executed or as it may from time to time be supplemented,
modified, amended, restated or extended.

 

2



--------------------------------------------------------------------------------

“Aggregate Effective Amount” means, as of any date of determination and with
respect to all Letters of Credit then outstanding, the sum of (a) the aggregate
effective face amounts of all such Letters of Credit not then paid by the
Issuing Lender plus (b) the aggregate amounts paid by the Issuing Lender under
such Letters of Credit not then reimbursed to the Issuing Lender by Borrower
pursuant to Section 2.5(d) and not the subject of Advances made pursuant to
Section 2.5(e).

“Alternate Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the higher of
(a) the Prime Rate in effect on such date and (b) the Federal Funds Rate in
effect on such date plus  1/2 of 1% (50 basis points).

“Alternate Base Rate Advance” means an Advance under the Revolving Commitment
made hereunder and specified to be an Alternate Base Rate Advance in accordance
with Article 2.

“Alternate Base Rate Loan” means a Revolving Loan made hereunder and specified
to be an Alternate Base Rate Loan in accordance with Article 2.

“Applicable Alternate Base Rate Margin” means, for each Pricing Period, the
interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

 

Applicable
Pricing
Level

   Margin

I

   0.0 bps

II

   0.0 bps

III

   0.0 bps

IV

   0.0 bps

“Applicable Commitment Fee Rate” means one-eighth of one percent (0.125%).

“Applicable Eurodollar Rate Margin” means, for each Pricing Period, the interest
rate margin set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:

 

Applicable
Pricing
Level

   Margin

I

   0.75%

II

   0.80%

III

   0.90%

IV

   1.00%

 

3



--------------------------------------------------------------------------------

“Applicable Pricing Level” means, for each Pricing Period, the pricing level set
forth below opposite the Leverage Ratio as of the last day of the Fiscal Quarter
most recently ended prior to the commencement of that Pricing Period:

 

Pricing Level

  

Leverage Ratio

I

   Less than 1.00 to 1.00

II

   Greater than or equal to 1.00 to 1.00, but
less than 1.25 to 1.00

III

   Greater than or equal to 1.25 to 1.00, but
less than 1.50 to 1.00

IV

   Greater than or equal to 1.50 to 1.00

provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level IV, and (ii) if any
Pricing Certificate is subsequently determined to be in error, then any
resulting change in the Applicable Pricing Level shall be made retroactively to
the beginning of the relevant Pricing Period.

“Applicable Treasuries Rate Margin” means, for each Pricing Period, the interest
rate margin set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:

 

Applicable
Pricing
Level

  

Margin

I

   0.75%

II

   0.80%

III

   0.90%

IV

   1.00%

“Arranger” means Union Bank.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York.

“Borrower Representative” means ResMed.

“Capital Expenditure” means any expenditure by any Credit Party for or related
to fixed assets or purchased intangibles that is treated as a capital
expenditure under GAAP, including any amount which is required to be treated as
an asset subject to a Capital Lease Obligation. The amount of Capital
Expenditures in respect of fixed assets purchased or constructed by any Credit
Party in any fiscal period shall be net of (a) any net sales proceeds received
during such fiscal period by Borrower or such Subsidiary for

 

4



--------------------------------------------------------------------------------

fixed assets sold by Borrower or such Subsidiary and (b) any casualty insurance
or condemnation proceeds received during such fiscal period by Borrower or such
Subsidiary for casualties or condemnations to fixed assets and applied (or to be
applied) to the repair or replacement thereof.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

“Cash” means, when used in connection with any Person, all monetary and non
monetary items owned by that Person that are treated as cash in accordance with
GAAP, consistently applied.

“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s Investors Service, Inc. or AA by Standard & Poor’s Rating
Group (a division of McGraw Hill, Inc.), in each case due within one year from
the making of the Investment;

(c) certificates of deposit issued by, bank deposits in, Eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any Lender or any bank incorporated under the Laws of the
United States of America, any State thereof or the District of Columbia and
having on the date of such Investment combined capital, surplus and undivided
profits of at least $250,000,000, or total assets of at least $5,000,000,000, in
each case due within one year after the date of the making of the Investment;

(d) certificates of deposit issued by, bank deposits in, Eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any Lender or any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the Investment;

(e) repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Securities Exchange Act of 1934, as
amended, having on the date of the Investment capital of at least $50,000,000,
due within 90 days after the date of the making of the Investment; provided that
the maker of the Investment receives written confirmation of the transfer to it
of record

 

5



--------------------------------------------------------------------------------

ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

(f) readily marketable commercial paper or other debt securities issued by
corporations doing business in and incorporated under the Laws of the United
States of America or any State thereof or of any corporation that is the holding
company for a bank described in clause (c) or (d) above given on the date of
such Investment a credit rating of at least P-2 by Moody’s Investors Service,
Inc. or A-2 by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.),
in each case due within one year after the date of the making of the Investment;

(g) “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States of America or any State thereof (i) given on the
date of such Investment a credit rating of at least Aa by Moody’s Investors
Service, Inc. and AA by Standard & Poor’s Rating Group (a division of McGraw
Hill, Inc.), in each case having an investment period not exceeding 50 days or
(ii) to the extent that investors therein have the benefit of a standby letter
of credit issued by a Lender or a bank described in clauses (c) or (d) above;
provided that (y) the amount of all such Investments issued by the same issuer
does not exceed $5,000,000 and (z) the aggregate amount of all such Investments
does not exceed the greater of (A) $15,000,000 or (B) ten percent (10%) of
aggregate Cash Equivalents;

(h) a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s Investors Service, Inc. and AA by Standard &
Poor’s Rating Group (a division of McGraw Hill, Inc.); and

(i) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States of America, or a participation interest therein; provided that
(i) corporate notes or bonds issued by such corporation is given on the date of
such Investment a credit rating of at least Aa by Moody’s Investors Service,
Inc. and AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.),
(ii) the amount of all such Investments issued by the same issuer does not
exceed $5,000,000 and (iii) the aggregate amount of all such Investments does
not exceed the greater of (A) $15,000,000 or (B) ten percent (10%) of aggregate
Cash Equivalents.

“Cash Income Taxes” means, with respect to any fiscal period, taxes on or
measured by the income of Borrower that are paid or currently payable in Cash by
Borrower during that fiscal period.

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

 

6



--------------------------------------------------------------------------------

“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(1) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding Common Stock, (b) any Credit Party consolidates with or
merges into another Person or conveys, transfers or leases its properties and
assets substantially as an entirety to any Person or any Person consolidates
with or merges into any Credit Party, in either event pursuant to a transaction
in which the outstanding Common Stock is changed into or exchanged for cash,
securities or other property, with the effect that any Unrelated Person becomes
the beneficial owner, directly or indirectly, of 35% or more of the outstanding
Common Stock, (c) during any period of 24 consecutive months, individuals who at
the beginning of such period constituted the board of directors of Parent
(together with any new or replacement directors whose election by the board of
directors, or whose nomination for election, was approved by a vote of at least
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for reelection was
previously so approved) cease for any reason to constitute a majority of the
directors then in office or (d) a “change in control” as defined in any document
governing Indebtedness for borrowed money of any Credit Party in excess of
$15,000,000 which gives the holders of such Indebtedness the right to accelerate
or otherwise require payment of such Indebtedness prior to the maturity date
thereof. For purposes of the foregoing, the term “Unrelated Person” means any
Person other than (i) Parent, with respect to any Borrower, or (ii) an employee
stock ownership plan or other employee benefit plan covering the employees of
any the Credit Parties and their Subsidiaries.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Administrative Agent shall notify
Borrower Representative and the Lenders of the date that is the Closing Date.

“Closing Date Lenders” means Union Bank of California, N.A.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Collateral” means all of the collateral covered by the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreements, the Parent
Guaranty, the Real Estate Documents, and any other security agreement, pledge
agreement, deed of trust, mortgage, notice to or acknowledgment of a registrar
or depositary institution, control agreement or other collateral security
agreement executed and delivered by any Credit Party or any other Party (and
executed by any third party whose signature is necessary) to secure the
Obligations, in each case, either as originally executed or as the same may from
time to time be supplemented, modified, amended, restated, extended or
supplanted.

 

7



--------------------------------------------------------------------------------

“Commitment Assignment and Acceptance” means a commitment assignment and
acceptance substantially in the form of Exhibit A.

“Common Stock” means the common stock of any Credit Party, or any successor of
such Credit Party.

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower Representative.

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Convertible Notes” means those certain 4% Convertible Subordinated Notes issued
by Parent under the Indenture dated as of June 20, 2001 between Parent and
American Stock Transfer & Trust Company, as trustee.

“Credit Party” means any or all, as the context dictates, of the Borrowers and
Parent.

“Credit Party Subordinated Obligations” means any Indebtedness of any Credit
Party that (a) does not have any scheduled principal payment, mandatory
principal prepayment or sinking fund payment due prior to the date that is one
year after the Revolving Loan Maturity Date, (b) is not secured by any Lien on
any Property of any Credit Party or any of their Subsidiaries, (c) is not
guarantied by any Credit Party or any of their Subsidiaries (other than
guaranties of lease or other customarily guaranteed obligations of its
Subsidiaries by Parent in the ordinary course of business, and except as may
otherwise expressly be permitted hereunder), (d) is subordinated by its terms in
right of payment to the Obligations pursuant to provisions reasonably acceptable
to the Requisite Lenders, (e) is subject to such financial and other covenants
and events of defaults as may be reasonably acceptable to the Requisite Lenders
and (f) is subject to customary interest blockage and delayed acceleration
provisions as may be reasonably acceptable to the Requisite Lenders.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

“Default Rate” means the sum of (a) any incremental interest rate then in effect
pursuant to Section 3.1(e) plus (b) the interest rate prescribed in Section 3.7.

“Designated Deposit Account” means a deposit account to be maintained by ResMed
with Union Bank of California, N.A. or one of its Affiliates, as from time to
time

 

8



--------------------------------------------------------------------------------

designated by Borrower Representative by written notification to the
Administrative Agent.

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan,
the London Eurodollar Market.

“Disqualified Stock” means any capital stock, warrants, options or other rights
to acquire capital stock (but excluding any debt security which is convertible,
or exchangeable, for capital stock), which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the Revolving Loan Maturity
Date.

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of any Credit Party (a) which asset or assets constitute a line of
business or substantially all the assets of such Credit Party or (b) the
aggregate amount of the Net Cash Sales Proceeds of such assets is more than
$5,000,000, other than (i) inventory or other assets sold or otherwise disposed
of in the ordinary course of business of such Credit Party, (ii) equipment sold
or otherwise disposed of where substantially similar equipment in replacement
thereof has theretofore been acquired, or thereafter within 180 days is
acquired, by such Credit Party and (iii) obsolete or other assets which such
Credit Party determines in good faith are no longer useful in the business of
such Credit Party.

“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security issued by a
Person, (a) the retirement, redemption, purchase or other acquisition for Cash
or for Property by such Person of any such security (other than Permitted Stock
Repurchases), (b) the payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.

“DLA” means DLA Piper Rudnick Gray Cary US LLP.

“Dollars” or “$” means United States of America dollars.

“Domestic Subsidiary” means a Subsidiary of a Person organized under the laws of
(or a political subdivision thereof) the United States of America; provided that
the foregoing shall not include either ResMed Germany or ResMed Holdings.

“EBITDA” means, with respect to any fiscal period, and any Person, the sum of
(a) Net Income for that period, plus (b) any non-operating non recurring loss
(not to exceed $2,000,000) reflected in such Net Income, minus (c) any
non-operating non recurring gain (not to exceed $2,000,000) reflected in such
Net Income, plus (d) Interest Expense of such Person for that period, plus
(e) payment or provision for income taxes,

 

9



--------------------------------------------------------------------------------

plus (f) depreciation, amortization and all other non-cash expenses of such
Person (including but not limited to expenses actually taken in connection with
equity-based compensation or awards pursuant to Financial Accounting Standard
123R) for that period, in each case as determined in accordance with GAAP,
consistently applied.

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having total assets of
$1,000,000,000 or more, (d) any (i) savings bank, savings and loan association
or similar financial institution or (ii) insurance company engaged in the
business of writing insurance which, in either case (A) has total assets of
$1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $1,000,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (d) above; provided that each Eligible
Assignee must either (aa) be organized under the Laws of the United States of
America, any State thereof or the District of Columbia or be organized under the
Laws of the Cayman Islands or any country which is a member of the Organization
for Economic Cooperation and Development, or a political subdivision of such a
country, and (i) act hereunder through a branch, agency or funding office
located in the United States of America and (ii) be exempt from withholding of
tax on interest and deliver the documents related thereto pursuant to
Section 12.21.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with any Credit Party pursuant to Section 414 of the
Code.

“Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

“Eurodollar Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower Representative and the Administrative
Agent as its Eurodollar Lending Office. If no Eurodollar Lending Office is
designated by a Lender, its Eurodollar Lending Office shall be its office at its
address for purposes of notices hereunder.

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.

 

10



--------------------------------------------------------------------------------

“Eurodollar Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower Representative pursuant to
Section 2.1(b) and ending 1, 2, 3, 6 or 12 months (or, with the written consent
of all of the Lenders, any other period) thereafter, as specified by Borrower
Representative in the applicable Request for Loan; provided that:

(a) The first day of any Eurodollar Period shall be a Eurodollar Banking Day;

(b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day; and

(c) No Eurodollar Period shall extend beyond the Revolving Loan Maturity Date.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan, the average
of the interest rates per annum (rounded upward, if necessary, to the next 1/16
of 1%) at which deposits in Dollars are offered to the Administrative Agent in
the Designated Eurodollar Market at or about 11:00 a.m. local time in the
Designated Eurodollar Market, two (2) Eurodollar Banking Days before the first
day of the applicable Eurodollar Period in an aggregate amount approximately
equal to the amount of the Advance to be made by the Administrative Agent with
respect to such Eurodollar Rate Loan and for a period of time comparable to the
number of days in the applicable Eurodollar Period.

“Eurodollar Rate Advance” means an Advance made hereunder and specified to be a
Eurodollar Rate Advance in accordance with Article 2.

“Eurodollar Rate Loan” means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

“Event of Default” shall have the meaning provided in Section 9.1.

“Existing Credit Facilities” shall have the meaning provided in the recitals to
this Agreement.

“Existing Letters of Credit” means the letters of credit, if any, outstanding on
the Closing Date and listed on Schedule 2.4.

“Existing Loan Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”. If for any relevant date such

 

11



--------------------------------------------------------------------------------

rate is not yet published in H.15(519), the rate for such date will be the rate
set forth in the daily statistical release designated as the Composite 3:30 p.m.
Quotations for U.S. Government Securities, or any successor publication,
published by the Federal Reserve Lender of New York (including any such
successor, the “Composite 3:30 p.m. Quotation”) for such date under the caption
“Federal Funds Effective Rate”. If on any relevant date the appropriate rate for
such date is not yet published in either H.15(519) or the Composite 3:30 p.m.
Quotations, the rate for such date will be the arithmetic mean of the rates for
the last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that date by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent. For purposes
of this Agreement, any change in the Alternate Base Rate due to a change in the
Federal Funds Rate shall be effective as of the opening of business on the
effective date of such change.

“Fiscal Quarter” means the fiscal quarter of the Credit Parties ending on each
September 30, December 31, March 31 and June 30.

“Fiscal Year” means the fiscal year of the Credit Parties ending on each
June 30.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) EBITDA of Parent and its Subsidiaries, on a consolidated basis,
for the fiscal period consisting of the four (4) Fiscal Quarters ended on that
date minus Capital Expenditures made by Parent and its Subsidiaries on a
consolidated basis during such fiscal period to (b) the sum of (i) Interest
Expense of Parent and its Subsidiaries on a consolidated basis for such fiscal
period plus (ii) Cash Income Taxes of Parent and its Subsidiaries on a
consolidated basis with respect to such fiscal period plus (iii) Cash dividends
on Parent’s Common Stock paid during such period plus (iv) the current portion
of long-term debt of Parent and its Subsidiaries on a consolidated basis on such
date (provided that, notwithstanding the presentation by KPMG, LLP (or other
independent public accountants of recognized standing selected by Parent) to the
contrary, that portion of the Indebtedness owing by (x) Borrowers to Agent and
Lenders hereunder, and (y) ResMed Limited to HSBC, due more than one year from
any date of determination shall not constitute “current portion of long-term
debt”) plus (v) the current portion of long-term Capital Lease Obligations of
Parent and its Subsidiaries on a consolidated basis on such date.

“Foreign Subsidiary” means a Subsidiary of a Person, which Subsidiary is
organized under the Laws of a country (or political subdivision thereof) other
than the United States of America.

“GAAP” means, as of any date of determination, accounting principles (a) set
forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States of America. The term “consistently
applied,” as used in connection therewith, means that the accounting

 

12



--------------------------------------------------------------------------------

principles applied are consistent in all material respects with those applied at
prior dates or for prior periods.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any “keep
well” or other arrangement of whatever nature given for the purpose of assuring
or holding harmless such obligee against loss with respect to any obligation of
such other Person; provided, however, that the term Guaranty Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guaranty Obligation in respect of
Indebtedness shall be deemed to be an amount equal to the stated or determinable
amount of the related Indebtedness (unless the Guaranty Obligation is limited by
its terms to a lesser amount, in which case to the extent of such amount) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the Person in good faith. The amount of any
other Guaranty Obligation shall be deemed to be zero unless and until the amount
thereof has been (or in accordance with Financial Accounting Standards Board
Statement No. 5 should be) quantified and reflected or disclosed in the
consolidated financial statements of Parent.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. or any other
applicable Hazardous Materials Law, in each case as such Laws are amended from
time to time.

 

13



--------------------------------------------------------------------------------

“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

“HSBC” means HSBC Bank Australia Limited ABN 48 006 434 162, in its capacity as
security trustee of the ResMed Group Security Trust.

“HSBC Agreements” means one or more intercreditor agreements, in each case by
and among HSBC, Administrative Agent and the affected Credit Party (as described
therein), in form and content reasonably acceptable to Administrative Agent.

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding trade and other accounts payable in the ordinary course of business
in accordance with ordinary trade terms), including (but without duplication)
any Guaranty Obligation for any such indebtedness, (b) indebtedness of such
Person of the nature described in clause (a) that is non recourse to the credit
of such Person but is secured by assets of such Person, to the extent of the
fair market value of such assets as determined in good faith by such Person,
(c) Capital Lease Obligations of such Person, (d) indebtedness of such Person
arising under bankers’ acceptance facilities or under facilities for the
discount of accounts receivable of such Person, (e) any direct or contingent
obligations of such Person under letters of credit issued for the account of
such Person and (f) any net obligations of such Person under Interest Rate
Protection Agreements.

“Initial Pricing Period” means the period from the Closing Date through
March 31, 2006, provided that in the event that Borrower Representative has not
delivered the financial statements and compliance certificate with respect to
the Fiscal Quarter ended December 31, 2005 to the Administrative Agent pursuant
to Section 7.1(a) and Section 7.2 on or prior to March 31, 2006, the Initial
Pricing Period shall be extended until the date which is 45 days after the end
of the Fiscal Quarter during which such financial statements and compliance
certificate are delivered to the Administrative Agent.

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, covenants not to compete, copyrights,
trade names, trademarks, licenses and patents.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

 

14



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” means a written agreement between any
Person and one or more financial institutions providing for “swap”, “cap”,
“collar” or other interest rate protection with respect to any Indebtedness.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Lender” means Union Bank.

“Kearny Mesa Property” means that certain property owned by ResMed and commonly
know as “4665, 4773, and 4711 Paramount Drive, Poway, California.”

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents of, in each case, a Governmental Agency.

“Lender” means each lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 12.8.

“Letters of Credit” means (a) the Existing Letters of Credit and (b) any of the
Standby Letters of Credit issued by the Issuing Lender under the Revolving
Commitment pursuant to Section 2.5, either as originally issued or as the same
may be supplemented, modified, amended, renewed, extended or supplanted.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) all Indebtedness of Parent and its Subsidiaries on a consolidated basis on
that date to (b) EBITDA of Parent and its Subsidiaries on a consolidated basis
for the fiscal period consisting of the four (4) Fiscal Quarters ended on that
date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Collateral, including any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and/or the filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Collateral.

“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Section 2.1.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, and any other agreements of any type or nature hereafter executed and
delivered by any Credit Party to the Administrative Agent or to any Lender in
any way relating to or in furtherance of this Agreement, in each case either as
originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any set of circumstances or events which (a) has
had or is reasonably expected to have any material adverse effect whatsoever
upon the validity or enforceability of any Loan Document, (b) has been or is
reasonably expected to be material and adverse to the business or condition
(financial or otherwise) of Parent and its Significant Subsidiaries, taken as a
whole, or (c) has materially impaired or is reasonably expected to materially
impair the ability of the Credit Parties to perform the Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Credit Party or any of its ERISA
Affiliates contributes or is obligated to contribute.

“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on any Person that prohibits Liens on any of such Person’s Property,
other than (a) any such covenant contained in a Contractual Obligation granting
or relating to a particular Lien which affects only the Property that is the
subject of such Lien and (b) any such covenant that does not apply to Liens
securing the Obligations.

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of any Credit Party from
such Disposition plus (b) the amount of Cash received by or for the account of
any Credit Party upon the sale, collection or other liquidation of any proceeds
that are not Cash from such Disposition, in each case net of (i) any amount
required to be paid to any Person owning an interest in the assets disposed of,
(ii) any amount applied to the repayment of Indebtedness secured by a Lien
permitted under Section 6.9 on the asset disposed of, (iii) any transfer, income
or other taxes payable as a result of such Disposition, (iv) professional fees
and expenses, fees due to any Governmental Agency, broker’s commissions and
other out-of-pocket costs of sale actually paid to any Person that is not an
Affiliate of any Credit Party attributable to such Disposition and (v) any
reserves established in accordance with GAAP in connection with such
Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Credit Parties and their Subsidiaries for that period, determined
in accordance with GAAP, consistently applied.

“Non-Credit Party Subordinated Obligations” means any Indebtedness of any
non-Credit Party Subsidiary of Parent that (a) is not guarantied by any Credit
Party (other than guaranties of lease or other customarily guaranteed
obligations of its Subsidiaries by

 

16



--------------------------------------------------------------------------------

Parent in the ordinary course of business, and except as may otherwise expressly
be permitted hereunder), and (b) is subordinated by its terms (or operation of
law) in right of payment to the Obligations.

“Norwest Property” means that certain manufacturing facility in Australia,
commonly referred to as 1 Elizabeth MacArthur Drive, Bella Vista, NSW Australia,
owned by ResMed Ltd., a Wholly-Owned Subsidiary of ResMed Holdings.

“Note” means any of the Revolving Notes, and “Notes” means, collectively, the
Revolving Notes.

“Obligations” means all present and future obligations of every kind or nature
of any Credit Party at any time and from time to time owed to the Administrative
Agent or the Lenders or any one or more of them, in each case under any one or
more of the Loan Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any proceeding under any Debtor
Relief Law by or against any Credit Party.

“Opinion of Counsel” means the favorable written legal opinion of counsel to
Parent and Borrowers, together with copies of factual certificates and legal
opinions, if any, delivered to such counsel in connection with such opinion upon
which such counsel has relied.

“Parent” means ResMed Inc., a Delaware corporation and owner, directly or
indirectly, of 100% of the issued and outstanding capital stock of Borrowers.

“Parent Guaranty” means the Continuing Guaranty and Pledge Agreement to be
executed and delivered pursuant to Article 8 by Parent, in the form of
Exhibit D, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.

“Parent, on a Consolidated Basis” means Parent and such Subsidiaries of Parent
as are required, in accordance with GAAP with respect to that level of
materiality affecting Parent or such Subsidiaries, as the context of this
Agreement requires, to be reflected in Parent’s filings with the Securities and
Exchange Commission.

“Party” means any Person other than the Administrative Agent and the Lenders,
which now or hereafter is a party to any of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by any Credit Party or to which
any Credit Party contributes or has an obligation to contribute.

 

17



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by any Person (as applicable, the
“acquiror”) of all or substantially all of the assets and/or capital stock of
another Person engaged in the same or a similar line of business as that of the
acquiror (the “target”), provided that Borrower Representative shall have
provided the Administrative Agent at least two (2) weeks prior written notice of
such Acquisition, and (x) with respect to any Acquisition in which total Cash
consideration from Parent and its Subsidiaries for such Acquisition is greater
than $10,000,000 but less than or equal to $50,000,000 in any Fiscal Year,
together with at least three (3) years of historical financial information
relating to the target (to the extent available) and such other documentation
pertaining to the Acquisition, including pro-forma quarterly projections, as the
Administrative Agent may reasonably request; and (y) with respect to any
Acquisition in which total Cash consideration from Parent and its Subsidiaries
for such Acquisition is greater than $50,000,000 in any Fiscal Year, (i) such
Acquisition shall have been approved by the board of directors of the target;
(ii) the pro-forma balance sheets and combining projections (including pro-forma
financial covenant ratios) provided by Borrower Representative to the
Administrative Agent shall have demonstrated that, after giving effect to such
Acquisition, (A) Borrowers (and Parent, as applicable) would have been in
compliance with the financial covenants set forth in Sections 6.12, 6.13, 6.14,
6.15 and 6.16 of this Agreement throughout the period of the four (4) Fiscal
Quarters most recently ended prior to the date of such Acquisition and
(B) Borrowers (and Parent, as applicable) would remain in compliance with such
financial covenants for the period of four (4) Fiscal Quarters immediately
following the date of such Acquisition; (iii) the terms and conditions of any
and all seller purchase-money financing provided to the acquiror in connection
with such Acquisition shall be acceptable to the Administrative Agent and the
Lenders in their reasonable discretion; and (iv) total Cash consideration from
Parent and its Subsidiaries for such Acquisitions shall not exceed
(A) $50,000,000 in the aggregate in any Fiscal Year, and (B) $200,000,000 in the
aggregate during the term of this Agreement, in each case, without
Administrative Agent’s prior written consent, not to be unreasonably withheld;
and, in each of clause (x) and (y), provided no Default or Event of Default
shall exist at the time of such Acquisition or occur after giving effect to such
Acquisition.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside (to the extent required by GAAP) and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material impending risk of loss or forfeiture;

 

18



--------------------------------------------------------------------------------

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;

(e) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

(f) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(g) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto (to the
extent required by GAAP) and, by reason of nonpayment, no Property is subject to
a material impending risk of loss or forfeiture;

(h) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

(i) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(j) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(k) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(l) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

 

19



--------------------------------------------------------------------------------

(m) Liens consisting of deposits of Property to secure statutory obligations of
a Credit Party or its Subsidiaries;

(n) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds; and

(o) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 9.1(i);

(p) Nonconsensual Liens, without duplication for Liens described herein, arising
in the ordinary course of Borrowers’ business or by operation of law, which are
not past due or which are being contested in good faith by appropriate
proceedings and for which reserves have been established (to the extent required
by GAAP), provided the same purport to secure an amount not to exceed $1,000,000
in the aggregate during the term of this Agreement;

(q) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
(to the extent required by GAAP) and no material Property is subject to a
material impending risk of loss or forfeiture; and

(r) Liens in favor of the Administrative Agent.

“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co ownership interest, an option or
right to acquire a legal or equitable co ownership interest and any interest of
a ground lessor under a ground lease), that does not materially impair the fair
market value or use of Property for the purposes for which it is or may
reasonably be expected to be held, (b) an option or right to acquire a Lien that
would be a Permitted Encumbrance, (c) the subordination of a lease or sublease
in favor of a financing entity and (d) a license, or similar right, of or to
Intangible Assets granted in the ordinary course of business.

“Permitted Stock Repurchases” means the repurchase by Parent of its capital
stock for value, provided that such repurchase is (a) approved by Parent’s Board
of Directors and (b) disclosed in writing to Administrative Agent prior to the
execution thereof.

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

“Pledged Collateral” means (a) the certificates evidencing 100% of the shares of
capital stock held by (i) Parent in the Borrowers and any Significant Domestic
Subsidiary

 

20



--------------------------------------------------------------------------------

of Parent, and (ii) any Borrower in all Significant Domestic Subsidiaries of
such Borrower.

“Poway Property” means that certain property owned by ResMed and commonly known
as “14040 Danielson Street, Poway, California 92064-6857.”

“Pricing Certificate” means a certificate substantially in the form of
Exhibit E, properly completed and signed by a Senior Officer of Borrower
Representative.

“Pricing Period” means (a) the Initial Pricing Period and (b) subsequent to the
Initial Pricing Period, (i) the period commencing on the first day following the
last day of the Initial Pricing Period and ending on the 45th day following the
next ending Fiscal Quarter and (ii) thereafter, each period commencing, as the
case may be, (A) on May 16 and ending August 15, (B) on August 16 and ending
November 15, (C) on November 16 and ending February 15, and (D) on February 16
and ending May 15.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent in San Francisco, California (or other headquarters
city of the Administrative Agent), as its “reference rate.” The “reference rate”
is one of several base rates used by the Administrative Agent and serves as the
basis upon which effective rates of interest are calculated for loans and other
credits making reference thereto. The “reference rate” is not necessarily the
lowest base interest rate used by the Administrative Agent. The “reference rate”
is evidenced by the recording thereof after its announcement in such internal
publication or publications as the Administrative Agent may designate. Any
change in the Prime Rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Projections” means the projected financial information to be prepared by the
Credit Parties and furnished to the Lenders hereunder as a condition to closing.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Share” means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 1.1,
as such percentage may be increased or decreased pursuant to a Commitment
Assignment and Acceptance executed in accordance with Section 12.8.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, commencing with March 31, 2006.

“Real Estate Documents” means that certain Second Amendment to Deed of Trust and
Assignment of Rents, Security Agreement and Fixture Filing, and that certain
Environmental Compliance Agreement, each with respect to the Poway Property, and
those certain leasehold mortgages and/or landlord waivers, or other appropriate
waivers/consents from the owner/lessor of any Real Property not owned by any
Borrower or any Subsidiary at which any of the Collateral is now or hereafter
located for the purpose of perfecting the Administrative Agent’s (on behalf of
Lenders) Liens as first

 

21



--------------------------------------------------------------------------------

priority Liens (subject to Permitted Encumbrances) in, and of providing access
to, such Collateral; each in form and substance reasonably satisfactory to the
Administrative Agent and the Closing Date Lenders.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by any of any Credit Party.

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit F, signed by a Responsible Official of
Borrower Representative and properly completed to provide all information
required to be included therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit G, signed by a Responsible Official of Borrower Representative and
properly completed to provide all information required to be included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Requisite Lenders” means (a) as of any date of determination if the Revolving
Commitment is then in effect, Lenders having in the aggregate 66-2/3% or more of
the Revolving Commitment then in effect and (b) as of any date of determination
if the Revolving Commitment has then been suspended or terminated and there is
then any Indebtedness evidenced by the Notes, Lenders holding Notes evidencing
in the aggregate 66-2/3% or more of the aggregate Indebtedness then evidenced by
the Notes, and, in any event, not less than two (2) Lenders (unless there shall
then be but one Lender).

“ResMed Germany” means ResMed Germany, Inc., an entity incorporated under the
laws of Delaware and resident of Germany, and a Wholly-Owned Subsidiary of
Parent.

“ResMed Holdings” means ResMed Holdings Ltd., an entity organized under the laws
of Australia and Delaware, and a Wholly-Owned Subsidiary of Parent.

“ResMed Verwaltung” means ResMed GmbH Verwaltung, an entity organized under the
laws of Germany, and a Wholly-Owned Subsidiary of Parent.

 

22



--------------------------------------------------------------------------------

“Responsible Official” means (a) any Senior Officer of any Credit Party and
(b) any other responsible official of any Credit Party so designated in a
written notice thereof from a Senior Officer to the Administrative Agent. The
Lenders shall be entitled to conclusively rely upon any document or certificate
that is signed or executed by a Responsible Official of any Credit Party or any
of their Subsidiaries as having been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party or such
Subsidiary.

“Revolving Commitment” means, subject to Section 2.6 and Section 2.7,
(a) $75,000,000 from the Closing Date through the day before the first
anniversary of the Closing Date; (b) $70,000,000 from the first anniversary of
the Closing Date through the day before the second anniversary of the Closing
Date; (c) $65,000,000 from the second anniversary of the Closing Date though the
day before the third anniversary of the Closing Date; and (d) $55,000,000
thereafter. The respective Pro Rata Shares of the Lenders with respect to the
Revolving Commitment are set forth in Schedule 1.1.

“Revolving Loan” means a Loan made under the Revolving Commitment.

“Revolving Loan Maturity Date” means March 1, 2011.

“Revolving Note” means any of the promissory notes made by Borrowers to a Lender
evidencing Advances under that Lender’s Pro Rata Share of the Revolving
Commitment, substantially in the form of Exhibit H, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Security Agreements” means the security agreements to be executed and delivered
pursuant to Article 8 by each Borrower, in the form of Exhibit I, either as
originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer, (e) the
controller or (f) the treasurer, in each case of any Credit Party.

“Significant Domestic Subsidiary” means a Significant Subsidiary that is not a
Foreign Subsidiary of Parent. For clarification, neither ResMed Germany nor
ResMed Holdings is a “Significant Domestic Subsidiary.”

 

23



--------------------------------------------------------------------------------

“Significant Subsidiary” means a Subsidiary that either (i) had net income for
the Fiscal Year then most recently ended in excess of 10% of Net Income for such
Fiscal Year or (ii) had assets in excess of 10% of the total assets of Parent
and its Subsidiaries on a consolidated basis as at the end of the Fiscal Year
then most recently ended.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its Eurodollar Lending
Office with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority.

“Standby Letter of Credit” means each Letter of Credit issued by the Issuing
Lender under the Revolving Commitment pursuant to Section 2.5 to support the
payment or performance of an obligation by a Borrower.

“Stockholders’ Equity” means, as of any date of determination and with respect
to any Person, the consolidated stockholders’ equity of the Person as of that
date determined in accordance with GAAP; provided that there shall be excluded
from Stockholders’ Equity any amount attributable to Disqualified Stock.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership,

 

24



--------------------------------------------------------------------------------

of which a majority of the partnership or other ownership interests are at the
time beneficially owned by such Person and/or one or more of its Subsidiaries.

“Tangible Net Worth” means, as of any date of determination, the difference
between (a) the sum of (i) Stockholders’ Equity of Parent and its Subsidiaries
on such date and (ii) Subordinated Obligations outstanding on such date, and
(b) the sum of material (as disclosed on Parent’s consolidated financial
statements) (i) Intangible Assets of Parent and its Subsidiaries on such date,
(ii) organizational expenses and (iii) monies due from Affiliates (including
officers, shareholders and directors) of Parent and its Subsidiaries on such
date.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).

“Treasuries Rate” means a per annum rate of interest based on the percentage
yield on U.S. Treasury securities, plus a margin, set by Union Bank in its
discretion on the Closing Date, related to the general cost of corporate
borrowing for a term comparable to the term of the Loan, plus Lenders’ costs,
including the cost, if any, of reserve requirements and FDIC assessments.

“Treasuries Rate Advance” means an Advance made hereunder and specified to be a
Treasuries Rate Advance in accordance with Article 2.

“Treasuries Rate Loan” means a Loan made hereunder and specified to be a
Treasuries Rate Loan in accordance with Article 2.

“Type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is an Alternate Base Rate Loan or Advance, a
Eurodollar Rate Loan or Advance or a Treasuries Rate Loan or Advance.

“UCC” means the Uniform Commercial Code as the same may from time to time be
enacted and in effect in the State of California; provided that, in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of any Lien of the Lenders on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

“Union Bank” has the meaning set forth in the recitals to this Agreement.

 

25



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means a Subsidiary of any Person, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
such Person, except for director’s qualifying shares required by applicable
Laws.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the covenants contained in Sections 6.12 through 6.16, inclusive, would
then be calculated in a different manner or with different components, (a) the
Credit Parties and the Lenders agree to amend this Agreement in such respects as
are necessary to conform those covenants as criteria for evaluating the Credit
Parties’ financial condition to substantially the same criteria as were
effective prior to such change in GAAP and (b) the Credit Parties shall be
deemed to be in compliance with the covenants contained in the aforesaid
Sections if and to the extent that the Credit Parties would have been in
compliance therewith under GAAP as in effect immediately prior to such change,
but shall have the obligation to deliver each of the materials described in
Article 7 to the Administrative Agent and the Lenders, on the dates therein
specified, with financial data presented in a manner which conforms with GAAP as
in effect immediately prior to such change.

1.4 Rounding. Any financial ratios required to be maintained by the Credit
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a round
up if there is no nearest number) to the number of places by which such ratio is
expressed in this Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “the Credit Parties and their Subsidiaries”. Any reference
herein to the “Credit Parties and its Subsidiaries” or the like shall refer
solely to such Credit Party during such times, if any, as such Credit Party
shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

 

26



--------------------------------------------------------------------------------

Article 2.

LOANS AND LETTERS OF CREDIT

2.1 Loans General.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the Revolving Loan Maturity
Date, each Lender shall, pro rata according to that Lender’s Pro Rata Share of
the then applicable Revolving Commitment, make Advances to Borrower
Representative under the Revolving Commitment in such amounts as Borrower
Representative may request that do not result in the sum of (i) the aggregate
principal amount outstanding under the Revolving Notes and (ii) the Aggregate
Effective Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment. Subject to the limitations set forth herein, Borrowers may borrow,
repay and reborrow under the Revolving Commitment without premium or penalty.

(b) Subject to the next sentence, each Loan shall be made pursuant to a Request
for Loan which shall specify the requested (i) date of such Loan, (ii) type of
Loan, (iii) amount of such Loan, and (iv) in the case of a Eurodollar Rate Loan,
the Eurodollar Period for such Loan. Unless the Administrative Agent has
notified, in its sole and absolute discretion, Borrower Representative to the
contrary, a Loan may be requested by telephone by a Responsible Official of
Borrower Representative, in which case Borrower Representative shall confirm
such request by promptly delivering a Request for Loan (conforming to the
preceding sentence) in person or by telecopier to the Administrative Agent. The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for Loan purportedly made by a Responsible Official
of Borrower Representative, and Borrowers hereby agree to indemnify the
Administrative Agent from any loss, cost, expense or liability as a result of so
acting.

(c) Promptly following receipt of a Request for Loan, the Administrative Agent
shall notify each Lender by telephone or telecopier (and if by telephone,
promptly confirmed by telecopier) of the date and type of the Loan, the
applicable Eurodollar Period, and that Lender’s Pro Rata Share of the Loan. Not
later than 12:00 p.m., California time, on the date specified for any Loan
(which must be a Banking Day), each Lender shall make its Pro Rata Share of the
Loan in immediately available funds available to the Administrative Agent at the
Administrative Agent’s Office. Upon satisfaction or waiver of the applicable
conditions set forth in Article 8, all Advances shall be credited on that date
in immediately available funds to the Designated Deposit Account.

(d) Unless the Requisite Lenders otherwise consent, each Alternate Base Rate
Loan and each Treasuries Rate Loan shall be not less than $1,000,000 and in an
integral multiple of $500,000 and each Eurodollar Rate Loan shall be not less
than $1,000,000 and in an integral multiple of $500,000.

 

27



--------------------------------------------------------------------------------

(e) The Advances made by each Lender under the Revolving Commitment shall be
evidenced by that Lender’s Revolving Note.

(f) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

(g) If no Request for Loan (or telephonic request for Loan referred to in the
second sentence of Section 2.1(b), if applicable) has been made within the
requisite notice periods set forth in Section 2.2, 2.3 or 2.4 prior to the end
of the Eurodollar Period for any outstanding Eurodollar Rate Loan, then on the
last day of such Eurodollar Period, such Eurodollar Rate Loan shall be
automatically converted into an Alternate Base Rate Loan in the same amount.

2.2 Alternate Base Rate Loans. Each request by Borrower Representative for an
Alternate Base Rate Loan shall be made pursuant to a Request for Loan (or
telephonic or other request for loan referred to in the second sentence of
Section 2.1(b), if applicable) received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 10:00 a.m. California time, on the
date (which must be a Banking Day) immediately prior to the date of the
requested Alternate Base Rate Loan. All Loans shall constitute Alternate Base
Rate Loans unless properly designated as a Eurodollar Rate Loan or a Treasuries
Rate Loan pursuant to Section 2.3 or 2.4.

2.3 Eurodollar Rate Loans.

(a) Each request by Borrower Representative for a Eurodollar Rate Loan shall be
made pursuant to a Request for Loan (or telephonic or other request for Loan
referred to in the second sentence of Section 2.1(b), if applicable) received by
the Administrative Agent, at the Administrative Agent’s Office, not later than
10:00 a.m., California time, at least three (3) Eurodollar Banking Days before
the first day of the applicable Eurodollar Period.

(b) On the date which is two (2) Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower Representative and the Lenders by telephone or telecopier
(and if by telephone, promptly confirmed by telecopier).

(c) Unless the Administrative Agent and the Requisite Lenders otherwise consent,
no more than five (5) Eurodollar Rate Loans shall be outstanding at any one
time.

(d) No Eurodollar Rate Loan may be requested during the continuation of a
Default or Event of Default.

(e) Nothing contained herein shall require any Lender to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.

 

28



--------------------------------------------------------------------------------

2.4 Treasuries Rate Loans. Each request by Borrower Representative for a
Treasuries Rate Loan shall be made pursuant to a Request for Loan (or telephonic
or other request for loan referred to in the second sentence of Section 2.1(b),
if applicable) received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 10:00 a.m. California time, on the date (which
must be a Banking Day) immediately prior to the date of the requested Treasuries
Rate Loan.

2.5 Letters of Credit.

(a) The Existing Letters of Credit described in Schedule 2.4 shall be Letters of
Credit for all purposes under this Agreement. Subject to the terms and
conditions hereof, at any time and from time to time from the Closing Date
through the Revolving Loan Maturity Date, the Issuing Lender shall issue such
Letters of Credit under the Revolving Commitment as Borrower Representative may
request by a Request for Letter of Credit; provided that (i) giving effect to
all such Letters of Credit, the sum of (A) the aggregate principal amount
outstanding under the Revolving Notes plus (B) the Aggregate Effective Amount of
all outstanding Letters of Credit, does not exceed the then applicable Revolving
Commitment and (ii) the Aggregate Effective Amount under all outstanding Letters
of Credit does not exceed $10,000,000. Each Letter of Credit shall be in a form
acceptable to the Issuing Lender. Unless all the Lenders otherwise consent in a
writing delivered to the Administrative Agent, the term of any Letter of Credit
shall not exceed one (1) year or extend beyond the Revolving Loan Maturity Date.

(b) Each Request for Letter of Credit shall be submitted to the Issuing Lender,
with a copy to the Administrative Agent, at least two (2) Banking Days prior to
the date upon which the related Letter of Credit is proposed to be issued. The
Administrative Agent shall promptly notify the Issuing Lender whether such
Request for Letter of Credit, and the issuance of a Letter of Credit pursuant
thereto, conforms to the requirements of this Agreement. Upon issuance of a
Letter of Credit, the Issuing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Lenders, of the
amount and terms thereof.

(c) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a pro rata participation in such Letter of Credit from the Issuing
Lender in an amount equal to that Lender’s Pro Rata Share. Without limiting the
scope and nature of each Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed by Borrowers for any
payment required to be made by the Issuing Lender under any Letter of Credit,
each Lender shall, pro rata according to its Pro Rata Share, reimburse the
Issuing Lender through the Administrative Agent promptly upon demand for the
amount of such payment. The obligation of each Lender to so reimburse the
Issuing Lender shall be absolute and unconditional and shall not be affected by
the occurrence of an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of Borrowers
to reimburse the Issuing Lender for the amount of any payment made by the
Issuing Lender under any Letter of Credit together with interest as hereinafter
provided.

 

29



--------------------------------------------------------------------------------

(d) Borrowers agree to pay to the Issuing Lender through the Administrative
Agent an amount equal to any payment made by the Issuing Lender with respect to
each Letter of Credit within one (1) Banking Day after demand made by the
Issuing Lender therefor, together with interest on such amount from the date of
any payment made by the Issuing Lender at the rate applicable to Alternate Base
Rate Loans for two (2) Banking Days and thereafter at the Default Rate. The
principal amount of any such payment shall be used to reimburse the Issuing
Lender for the payment made by it under the Letter of Credit and, to the extent
that the Lenders have not reimbursed the Issuing Lender pursuant to
Section 2.5(c), the interest amount of any such payment shall be for the account
of the Issuing Lender. Each Lender that has reimbursed the Issuing Lender
pursuant to Section 2.5(c) for its Pro Rata Share of any payment made by the
Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrowers for reimbursement of principal and interest under this
Section 2.5(d) and shall share, in accordance with that pro rata participation,
in any principal payment made by Borrowers with respect to such claim and in any
interest payment made by Borrowers (but only with respect to periods subsequent
to the date such Lender reimbursed the Issuing Lender) with respect to such
claim.

(e) Borrower Representative may, pursuant to a Request for Loan, request that
Advances be made pursuant to Section 2.1(a) to provide funds for the payment
required by Section 2.5(d) and, for this purpose, the conditions precedent set
forth in Article 8 shall not apply. The proceeds of such Advances shall be paid
directly to the Issuing Lender to reimburse it for the payment made by it under
the Letter of Credit.

(f) If Borrowers fail to make the payment required by Section 2.5(d) within the
time period therein set forth, in lieu of the reimbursement to the Issuing
Lender under Section 2.5(c) the Issuing Lender may (but is not required to),
without notice to or the consent of Borrowers, instruct the Administrative Agent
to cause Advances to be made by the Lenders under the Revolving Commitment in an
aggregate amount equal to the amount paid by the Issuing Lender with respect to
that Letter of Credit and, for this purpose, the conditions precedent set forth
in Article 8 shall not apply. The proceeds of such Advances shall be paid
directly to the Issuing Lender to reimburse it for the payment made by it under
the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(h) The obligation of Borrowers to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable, subject only to performance by the Issuing
Lender of its obligations to Borrowers under Uniform Commercial Code
Section 5109. Without limiting the foregoing, Borrowers’ obligations shall not
be affected by any of the following circumstances:

 

30



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability prior to its stated expiration date
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto,
with the consent of Borrowers;

(iii) the existence of any claim, setoff, defense, or other rights which any
Borrower may have at any time against the Issuing Lender, the Administrative
Agent or any Lender, any beneficiary of the Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared substantially to comply with the terms of the
Letter of Credit;

(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit;

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

(vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix) any failure or delay in notice of shipments or arrival of any Property;

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;

 

31



--------------------------------------------------------------------------------

(xi) any error, neglect or default (other than gross negligence or willful
misconduct) of any correspondent of the Issuing Lender in connection with a
Letter of Credit;

(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other similar causes
beyond the control of the Issuing Lender;

(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears substantially to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the Issuing Lender in
connection with a Letter of Credit; and

(xiv) where the Issuing Lender has acted in good faith and observed general
banking usage, any other circumstances whatsoever.

(i) The Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.6, with all necessary changes.

(j) The Uniform Customs and Practice for Documentary Credits, as published in
its most current version by the International Chamber of Commerce, shall be
deemed a part of this Section and shall apply to all Letters of Credit to the
extent not inconsistent with applicable Law.

2.6 Voluntary Reduction of Revolving Commitment. Borrowers shall have the right,
at any time and from time to time, without penalty or charge, except breakage
with respect to Eurodollar Rate Loans, upon at least five (5) Banking Days’
prior written notice by a Responsible Official of Borrower Representative to the
Administrative Agent, voluntarily to reduce, permanently and irrevocably, in
aggregate principal amounts in an integral multiple of $500,000 but not less
than $5,000,000, or to terminate, all or a portion of the then undisbursed
portion of the Revolving Commitment. The Administrative Agent shall promptly
notify the Lenders of any reduction or termination of the Revolving Commitment
under this Section.

2.7 Optional Termination of Revolving Commitment. Following the occurrence of a
Change in Control, the Requisite Lenders may in their sole and absolute
discretion elect, during the thirty (30) day period immediately subsequent to
the later of (a) such occurrence or (b) the earlier of (i) receipt of Borrower
Representative’s written notice to the Administrative Agent of such occurrence
or (ii) if no such notice has been received by the Administrative Agent, the
date upon which the Administrative Agent has actual knowledge thereof, to
terminate the Revolving Commitment, in which case the Revolving Commitment shall
be terminated, and all outstanding Loans shall be repaid, effective on the date
which is thirty (30) days subsequent to written notice from the Administrative
Agent to Borrower Representative thereof.

2.8 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Lender no later than
10:00 a.m. on the Banking Day of the proposed funding by the Administrative
Agent of any Loan that such

 

32



--------------------------------------------------------------------------------

Lender does not intend to make available to the Administrative Agent such
Lender’s portion of the total amount of such Loan, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on the date of the Loan and the Administrative Agent may, in reliance upon
such assumption, make available to Borrower Representative a corresponding
amount. If the Administrative Agent has made funds available to Borrower
Representative based on such assumption and such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent promptly shall notify Borrower Representative and Borrower Representative
shall pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover from such Lender interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to Borrower
Representative to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the daily Federal Funds Rate.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its share of the Revolving Commitment or to prejudice any rights which
the Administrative Agent or Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

2.9 Collateral. The Obligations shall be secured by a first priority (subject to
Liens permitted by Section 6.9) perfected Lien on the Collateral pursuant to the
Security Agreements.

2.10 Audits; Appraisals. Credit Parties acknowledge that the Administrative
Agent may conduct or obtain, at Lenders’ expense (unless an Event of Default has
occurred and is continuing, in which case at Borrowers’ expense), periodic
audits (e.g., audits of Accounts, books and records, accounting systems, etc.)
and appraisals at such intervals as the Administrative Agent may reasonably
require; provided, however, that, unless an Event of Default has occurred and is
continuing (in which case there shall be no limit on the number of audits that
the Administrative Agent may conduct), the Administrative Agent shall conduct no
more than one (1) such audit per calendar year.

2.11 Borrower Representative. Each Borrower hereby designates Borrower
Representative as its representative and agent on its behalf for the purposes of
issuing notices and requests for Loans, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. Borrower Representative hereby
accepts such appointment. Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

33



--------------------------------------------------------------------------------

Article 3.

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after Default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest at the Default Rate to the fullest extent permitted
by applicable Laws.

(b) Interest accrued on each Alternate Base Rate Loan shall be due and payable
on each Quarterly Payment Date. Except as otherwise provided in Sections 3.1(e)
and 3.8, the unpaid principal amount of any Alternate Base Rate Loan shall bear
interest at a fluctuating rate per annum equal to the Alternate Base Rate plus
the Applicable Alternate Base Rate Margin. Each change in the interest rate
under this Section 3.1(b) due to a change in the Alternate Base Rate shall take
effect simultaneously with the corresponding change in the Alternate Base Rate.

(c) Interest accrued on each Eurodollar Rate Loan which is for a term of three
months or less shall be due and payable on the last day of the related
Eurodollar Period. Interest accrued on each other Eurodollar Rate Loan shall be
due and payable on the date which is three months after the date such Eurodollar
Rate Loan was made (and, in the event that all of the Lenders have approved a
Eurodollar Period of longer than six months, every three months thereafter
through the last day of the Eurodollar Period) and on the last day of the
related Eurodollar Period. Except as otherwise provided in Sections 3.1(e) and
3.8, the unpaid principal amount of any Eurodollar Rate Loan shall bear interest
at a rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan
plus the Applicable Eurodollar Rate Margin.

(d) Interest accrued on each Treasuries Rate Loan shall be due and payable on
each Quarterly Payment Date. Except as otherwise provided in Sections 3.1(e) and
3.8, the unpaid principal amount of any Treasuries Rate Loan shall bear interest
at a fixed rate per annum equal to the Treasuries Rate in effect on the date
such Treasuries Rate Loan is made plus the Applicable Treasuries Rate Margin.
Each change in the interest rate under this Section 3.1(d) due to a change in
the Treasuries Rate shall take effect simultaneously with the corresponding
change in the Treasuries Rate.

(e) During the existence of an Event of Default, the Loans shall bear interest
at a rate per annum equal to the sum of (i) the interest rate specified in
Section 3.1(b), Section 3.1(c) or Section 3.1(d), whichever is applicable, plus
(ii) two (2) percentage points.

(f) If not sooner paid, the principal Indebtedness evidenced by the Notes shall
be payable as follows:

 

34



--------------------------------------------------------------------------------

(i) the amount, if any, by which the sum of (A) the principal Indebtedness
evidenced by the Revolving Notes plus (B) the Aggregate Effective Amount of all
outstanding Letters of Credit at any time exceeds then applicable Revolving
Commitment shall be payable immediately; and

(ii) the principal Indebtedness evidenced by the Revolving Notes shall in any
event be payable on the Revolving Loan Maturity Date.

(g) The principal Indebtedness evidenced by the Notes may, at any time and from
time to time, voluntarily be paid or prepaid in whole or in part without premium
or penalty, except that with respect to any voluntary prepayment under this
Subsection, (i) any partial prepayment of a Revolving Loan shall be not less
than $100,000 and shall be an integral multiple of $50,000 (or otherwise paid in
full), (ii) the Administrative Agent shall have received written notice of any
prepayment by 10:00 a.m. California time on the date that is one (1) Banking Day
before the date of prepayment (which must be a Banking Day) in the case of an
Alternate Base Rate Loan or a Treasuries Rate Loan, and, in the case of a
Eurodollar Rate Loan, three (3) Banking Days before the date of prepayment,
which notice shall identify the date and amount of the prepayment and the
Loan(s) being prepaid, (iii) each prepayment of principal on any Eurodollar Rate
Loan shall be accompanied by payment of interest accrued to the date of payment
on the amount of principal paid, and (iv) any payment or prepayment of all or
any part of any Eurodollar Rate Loan on a day other than the last day of the
applicable Eurodollar Period shall be subject to Section 3.6(e).

3.2 Arranger and Agency Fees. On the Closing Date and on each other date upon
which a fee is payable, Borrower shall pay to the Arranger and the
Administrative Agent such fees as heretofore agreed upon by letter agreement
between Borrower and the Arranger. The fees paid to the Arranger and the
Administrative Agent, are solely for their own account and are nonrefundable.

3.3 Unused Revolving Commitment Fee. From the Closing Date through the Revolving
Loan Maturity Date, when the average quarterly (i) principal amount of
outstanding Advances plus (ii) the Aggregate Effective Amount is less than
Thirty Million Dollars ($30,000,000), Borrowers shall pay to the Administrative
Agent, for the ratable accounts of the Lenders pro rata according to their Pro
Rata Share of the Revolving Commitment, a commitment fee equal to the Applicable
Commitment Fee Rate per annum times the average daily amount by which the
Revolving Commitment exceeds (i) the aggregate daily principal amount of
outstanding Advances plus (ii) the Aggregate Effective Amount. The commitment
fee shall be payable quarterly in arrears as of each Quarterly Payment Date
within fifteen (15) days after receipt by Borrower Representative of an invoice
therefor from the Administrative Agent.

3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrowers
shall pay the following fees:

(a) concurrently with the issuance of each Standby Letter of Credit, a letter of
credit issuance fee to the Issuing Lender for the sole account of the Issuing

 

35



--------------------------------------------------------------------------------

Lender, in an amount set forth in the letter agreement between Borrowers (or,
Borrower Representative) and the Issuing Lender; and

(b) concurrently with the issuance of each Standby Letter of Credit, to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Pro Rata Share of the Revolving Commitment, a standby letter of credit fee
in an amount equal to the Applicable Eurodollar Rate Margin then in effect per
annum times the face amount of such Standby Letter of Credit through the
termination or expiration of such Standby Letter of Credit, which the
Administrative Agent shall promptly pay to the Lenders.

Each of the fees payable with respect to Letters of Credit under this Section is
earned when due and is nonrefundable.

3.5 Increased Commitment Costs. If any Lender shall determine in good faith that
the introduction after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling such Lender, with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
central bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then, within five
(5) Banking Days after demand of such Lender, Borrowers shall pay to such
Lender, from time to time as specified in good faith by such Lender, additional
amounts sufficient to compensate such Lender in light of such circumstances, to
the extent reasonably allocable to such obligations under this Agreement,
provided that Borrowers shall not be obligated to pay any such amount which
arose prior to the date which is ninety (90) days preceding the date of such
demand or is attributable to periods prior to the date which is ninety (90) days
preceding the date of such demand. Each Lender’s determination of such amounts
shall be conclusive in the absence of manifest error.

3.6 Eurodollar Costs and Related Matters.

(a) In the event that any Governmental Agency imposes on any Lender any reserve
or comparable requirement (including any emergency, supplemental or other
reserve) with respect to the Eurodollar Obligations of that Lender, Borrowers
shall pay that Lender within five (5) Banking Days after demand all amounts
necessary to compensate such Lender (determined as though such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided, that Borrowers shall not be obligated to pay any such
amount which arose prior to the date which is one year preceding the date of
such demand or is attributable to periods prior to the date which is

 

36



--------------------------------------------------------------------------------

one year preceding the date of such demand). The Lender’s determination of such
amount shall be conclusive in the absence of manifest error.

(b) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:

(1) shall subject any Lender or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any of its
Notes evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances, or shall change the basis of taxation of payments to any Lender
attributable to the principal of or interest on any Eurodollar Rate Advance or
any other amounts due under this Agreement in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans or its obligation to
make Eurodollar Rate Advances, excluding (i) taxes imposed on or measured in
whole or in part by its overall net income by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is “doing business” and (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America for any
period with respect to which it has failed to provide Borrower Representative
with the appropriate form or forms required by Section 12.21, to the extent such
forms are then required by applicable Laws;

(2) shall impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including any reserve imposed by the Board of
Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Eurodollar Lending Office); or

(3) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise affect any
of the same;

and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances or reduces the amount of any sum
received or receivable by such Lender or its Eurodollar Lending Office with
respect to any Eurodollar Rate Advance, any of its Notes evidencing Eurodollar
Rate Loans or its obligation to make Eurodollar Rate Advances (assuming such
Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar Rate
Advance in the Designated Eurodollar Market), then, within five (5) Banking Days
after demand by such Lender (with a copy to the Administrative Agent), Borrowers
shall pay to such Lender such additional amount or amounts as will

 

37



--------------------------------------------------------------------------------

compensate such Lender for such increased cost or reduction (determined as
though such Lender’s Eurodollar Lending Office had funded 100% of its Eurodollar
Rate Advance in the Designated Eurodollar Market); provided, that Borrowers
shall not be obligated to pay any such amount which arose prior to the date
which is ninety (90) days preceding the date of such demand or is attributable
to periods prior to the date which is ninety (90) days preceding the date of
such demand. A statement of any Lender claiming compensation under this
subsection shall be conclusive in the absence of manifest error.

(c) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of any Lender, make it
unlawful or impossible for such Lender or its Eurodollar Lending Office to make,
maintain or fund its portion of any Eurodollar Rate Loan, or materially restrict
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the Designated Eurodollar Market, or to determine or charge interest
rates based upon the Eurodollar Rate, and such Lender shall so notify the
Administrative Agent, then such Lender’s obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrower Representative. Upon receipt of such notice, the
outstanding principal amount of such Lender’s Eurodollar Rate Advances, together
with accrued interest thereon, automatically shall be converted to Alternate
Base Rate Advances on either (1) the last day of the Eurodollar Period(s)
applicable to such Eurodollar Rate Advances if such Lender may lawfully continue
to maintain and fund such Eurodollar Rate Advances to such day(s) or
(2) immediately if such Lender may not lawfully continue to fund and maintain
such Eurodollar Rate Advances to such day(s), provided that in such event the
conversion shall not be subject to payment of a prepayment fee under
Section 3.6(e). Each Lender agrees to endeavor promptly to notify Borrower
Representative of any event of which it has actual knowledge, occurring after
the Closing Date, which will cause that Lender to notify the Administrative
Agent under this Section, and agrees to take such action (including to designate
a different Eurodollar Lending Office) if such action or designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender. In the event
that any Lender is unable, for the reasons set forth above, to make, maintain or
fund its portion of any Eurodollar Rate Loan, such Lender shall fund such amount
as an Alternate Base Rate Advance for the same period of time, and such amount
shall be treated in all respects as an Alternate Base Rate Advance. Any Lender
whose obligation to make Eurodollar Rate Advances has been suspended under this
Section shall promptly notify the Administrative Agent and Borrower
Representative of the cessation of the Special Eurodollar Circumstance which
gave rise to such suspension.

(d) If, with respect to any proposed Eurodollar Rate Loan:

(1) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Eurodollar Period; or

 

38



--------------------------------------------------------------------------------

(2) the Requisite Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for the applicable Eurodollar Period,
or (ii) will not adequately and fairly reflect the cost to such Lenders of
making the applicable Eurodollar Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrower
Representative and the Lenders, whereupon until the Administrative Agent
notifies Borrower Representative that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lenders to make any future
Eurodollar Rate Advances shall be suspended.

(e) Upon payment or prepayment of any Eurodollar Rate Advance (other than as the
result of a conversion required under Section 3.6(c))on a day other than the
last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrowers (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a) to make an Advance) to borrow on the date or in the
amount specified for a Eurodollar Rate Loan in any Request for Loan, Borrowers
shall pay to the appropriate Lender within five (5) Banking Days after demand a
prepayment fee or failure to borrow fee, as the case may be (determined as
though 100% of the Eurodollar Rate Advance had been funded in the Designated
Eurodollar Market) equal to the sum of:

(1) $250; plus

(2) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the Eurodollar Rate plus the Applicable
Eurodollar Rate Margin if that amount had remained or been outstanding through
the last day of the applicable Eurodollar Period exceeds (ii) the interest that
the Lender could recover by placing such amount on deposit in the Designated
Eurodollar Market for a period beginning on the date of the prepayment or
failure to borrow and ending on the last day of the applicable Eurodollar Period
(or, if no deposit rate quotation is available for such period, for the most
comparable period for which a deposit rate quotation may be obtained); plus

(3) all out of pocket expenses incurred by the Lender reasonably attributable to
such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.

(f) Each Lender agrees to endeavor promptly to notify Borrower Representative of
any event of which it has actual knowledge, occurring after the Closing Date,
which will entitle such Lender to compensation pursuant to clause (a) or clause
(b) of this Section, and agrees to take such action (including to designate a
different

 

39



--------------------------------------------------------------------------------

Eurodollar Lending Office) if such action or designation will avoid the need for
or reduce the amount of such compensation and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
Any request for compensation by a Lender under this Section shall set forth the
basis upon which it has been determined that such an amount is due from
Borrowers, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by the Lender.

(g) Upon the receipt by any Borrower from any Lender (an “Affected Lender”) of a
claim for compensation under Section 3.5, 3.6(a) or 3.6(b), or if any Borrower
is required to pay any amount to any Affected Lender or the Administrative Agent
for the account of an Affected Lender pursuant to Section 3.5, 3.6(a) or 3.6(b),
or such Affected Lender has notified Administrative Agent pursuant to
Section 3.6(c) that such Affected Lender is unable to make Eurodollar Rate Loans
and, in each case (if applicable), such Affected Lender has not changed the
jurisdiction of its Eurodollar Lending Office so as to eliminate such additional
payment by the Borrowers within 30 days after a request by the Borrowers to
effect such change, the Borrowers may: (i) request the Affected Lender to use
its best efforts to obtain a replacement bank or financial institution
satisfactory to the Borrower Representative (which shall, in any event, be an
Eligible Assignee) to acquire and assume all or a ratable part of all of such
Affected Lender Loans and Revolving Commitment (a “Replacement Lender”);
(ii) request one or more of the other Lenders to acquire and assume all or part
of such Affected Lender’s Loans and Revolving Commitment; or (iii) designate a
Replacement Lender. Any such designation of a Replacement Lender under clause
(i) or (iii) or of an existing Lender under clause (ii) shall be subject to the
prior written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), and shall be effected in accordance with all
requirements for an assignment set forth in Section 12.8. Without limiting the
generality of the foregoing, the Borrowers agree to pay to each Affected Lender
any amounts arising under Section 3.6(e) by virtue of such Affected Lender’s
replacement on a date other than the last day of an Interest Period, with
respect to any Eurodollar Rate Loans then outstanding.

3.7 Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Administrative Agent
or any Lender is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the sum of the
Alternate Base Rate plus two percent (2.00%), to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
applicable Laws.

3.8 Computation of Interest and Fees. Computation of interest and fees under
this Agreement shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made; interest shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Any Loan that is
repaid on the same day on which it is made shall bear interest for one day.
Notwithstanding anything in this Agreement to the contrary, interest in excess
of the maximum amount permitted by applicable Laws shall not accrue or be
payable hereunder or under the Notes, and any amount paid as interest hereunder
or under the Notes which would

 

40



--------------------------------------------------------------------------------

otherwise be in excess of such maximum permitted amount shall instead be treated
as a payment of principal.

3.9 Non Banking Days. If any payment to be made by a Borrower or any other Party
under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.

3.10 Manner and Treatment of Payments.

(a) Each payment hereunder (except payments pursuant to Sections 3.5, 3.6, 12.3,
12.11 and 12.22) or on the Notes or under any other Loan Document shall be made
to the Administrative Agent at the Administrative Agent’s Office for the account
of each of the Lenders or the Administrative Agent, as the case may be, in
immediately available funds not later than 12:00 p.m. Noon, California time, on
the day of payment (which must be a Banking Day). All payments received after
such time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Lender shall be immediately paid by the Administrative Agent
to the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 12:00 p.m. Noon, California time, on a
Banking Day and not so made available to the account of a Lender on that Banking
Day, the Administrative Agent shall reimburse that Lender for the cost to such
Lender of funding the amount of such payment at the Federal Funds Rate. All
payments shall be made in lawful money of the United States of America.

(b) Borrowers hereby authorize the Administrative Agent to debit the Designated
Deposit Account to effect any payment due to the Lenders or the Administrative
Agent pursuant to this Agreement. Any resulting overdraft in such account shall
be payable by Borrowers to the Administrative Agent on the next following
Banking Day.

(c) Each payment or prepayment on account of any Loan shall be applied pro rata
according to the outstanding Advances made by each Lender comprising such Loan.

(d) Each Lender shall use its best efforts to keep a record (in writing or by an
electronic data entry system) of Advances made by it and payments received by it
with respect to each of its Notes and, subject to Section 10.6(g), such record
shall, as against Borrowers, be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrowers’ obligation to pay the Obligations.

(e) Each payment of any amount payable by a Borrower or any other Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without reduction by reason of, any taxes, assessments or other charges imposed
by any Governmental Agency, central bank or comparable authority on any Lender,

 

41



--------------------------------------------------------------------------------

excluding (i) taxes imposed on or measured in whole or in part by such Lender’s
overall net income by (A) any jurisdiction (or political subdivision thereof) in
which such Lender is organized or maintains its principal office or Eurodollar
Lending Office or (B) any jurisdiction (or political subdivision thereof) in
which such Lender is “doing business” and (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America for any
period with respect to which such Lender has failed to provide Borrower with the
appropriate form or forms required by Section 12.21, to the extent such forms
are then required by applicable Laws (all such non-excluded taxes, assessments
or other charges being hereinafter referred to as “Taxes”). To the extent that a
Borrower is obligated by applicable Laws to make any deduction or withholding on
account of Taxes from any amount payable to any Lender under this Agreement,
such Borrower shall (i) make such deduction or withholding and pay the same to
the relevant Governmental Agency and (ii) pay such additional amount to that
Lender as is necessary to result in that Lender’s receiving a net after-Tax
amount equal to the amount to which that Lender would have been entitled under
this Agreement absent such deduction or withholding. If and when receipt of such
payment results in an excess payment or credit to that Lender on account of such
Taxes, that Lender shall promptly refund such excess to Borrower Representative.

3.11 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

3.12 Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
Agent or any Lender not to require payment of any interest (including interest
arising under Section 3.7), fee, cost or other amount payable under any Loan
Document, or to calculate any amount payable by a particular method, on any
occasion shall in no way limit or be deemed a waiver of the Administrative
Agent’s or such Lender’s right to require full payment of any interest
(including interest arising under Section 3.7), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

3.13 Administrative Agent’s Right to Assume Payments Will be Made. Unless the
Administrative Agent shall have been notified by Borrower Representative prior
to the date on which any payment to be made by Borrowers hereunder is due that
Borrowers do not intend to remit such payment, the Administrative Agent may, in
its discretion, assume that Borrowers have remitted such payment when so due and
the Administrative Agent may, in its discretion and in reliance upon such
assumption, make available to each Lender on such payment date an amount equal
to such Lender’s share of such assumed payment. If Borrowers have not in fact
remitted such payment to the Administrative Agent, each Lender shall forthwith
on demand repay to the Administrative Agent the amount of such assumed payment
made available to such Lender, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate.

 

42



--------------------------------------------------------------------------------

3.14 Fee Determination Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower Representative regarding the manner in
which the amount of any payment to the Administrative Agent and the Lenders, or
that Lender, under Article 3 has been determined, concurrently with demand for
such payment.

3.15 Survivability. All of Borrowers’ obligations under Sections 3.5 and 3.6
shall survive for the six (6) month period following the date on which the
Revolving Commitment is terminated and all Loans hereunder are fully paid, and
Borrowers shall remain obligated thereunder for all claims under such Sections
made by any Lender to any Borrower prior to the expiration of such period.

 

43



--------------------------------------------------------------------------------

Article 4.

REPRESENTATIONS AND WARRANTIES

Parent, on a Consolidated Basis, except as otherwise indicated, represents and
warrants to the Administrative Agent and each of the Lenders that:

4.1 Existence and Qualification; Power; Compliance With Laws. Each Credit Party:
is a corporation duly formed, validly existing and in good standing under the
Laws of state of its incorporation; is duly qualified or registered to transact
business and is in good standing in California and each other jurisdiction in
which the conduct of its business or the ownership or leasing of its Properties
makes such qualification or registration necessary, except where the failure so
to qualify or register and to be in good standing would not constitute a
Material Adverse Effect; and has all requisite power and authority to conduct
its business, to own and lease its Properties and to execute and deliver each
Loan Document to which it is a Party and to perform its Obligations. The chief
executive offices of each Credit Party is located in California. All outstanding
shares of capital stock of each Credit Party are duly authorized, validly
issued, fully paid and non assessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws. Each
Credit Party is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure so to comply, obtain authorizations,
etc., file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by each Credit Party of the
Loan Documents to which it is a Party have been duly authorized by all necessary
corporate action, and do not and will not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Party;

(b) Violate or conflict with any provision of such Party’s charter, articles or
certificate of incorporation, bylaws, articles or certificate of organization,
operating agreement, or other organizational documents, as applicable;

(c) Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Right of Others upon or with respect to any
Property now owned or leased or hereafter acquired by such Party;

(d) Violate any Requirement of Law applicable to such Party;

(e) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Party is a party or
by which such Party or any of its Property is bound or affected;

 

44



--------------------------------------------------------------------------------

and such Party is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any indenture, loan or credit agreement described
in Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

4.3 No Governmental Approvals Required. Except as previously obtained or made,
and except with respect to the filings required with respect to perfection of
the security interests granted hereunder, no authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by any Credit Party of
the Loan Documents to which it is a Party.

4.4 Subsidiaries.

(a) As of the Closing Date and the delivery of each Compliance Certificate
thereafter, Schedule 4.4 hereto correctly sets forth the names, form of legal
entity, number of shares of capital stock or membership or other equity
interests, as applicable, issued and outstanding, number of shares of capital
stock or membership or other equity interests, as applicable, of Domestic
Subsidiaries owned by any Credit Party (specifying such owner) and jurisdictions
of organization of all such Persons; and lists, in an organizational chart
format, Parent and all Subsidiaries of Parent. Except as described in Schedule
4.4 or as is not otherwise reasonably expected to result in a Material Adverse
Effect, no Credit Party owns any capital stock, membership interest, other
equity interest or debt security which is convertible, or exchangeable, for
capital stock, membership interests or other equity interest in any domestic
Person. Unless otherwise indicated in Schedule 4.4, all of the outstanding
shares of capital stock, all of the outstanding membership interests or all of
the units of other equity interest, as the case may be, of each direct Domestic
Subsidiary are owned of record and beneficially by the respective Credit Party,
there are no outstanding options, warrants or other rights to purchase capital
stock of, or membership interests or other equity interests in, any such
Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and non-assessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Permitted Encumbrances.

(b) Each Domestic Subsidiary is a legal entity of the type described in Schedule
4.4 duly formed, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified to do business as a foreign
organization and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification necessary (except where the failure to be so duly qualified and in
good standing does not constitute a Material Adverse Effect), and has all
requisite power and authority to conduct its business and to own and lease its
Properties.

(c) Each Domestic Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each such
Subsidiary has accomplished all filings, registrations, and qualifications with,
or obtained exemptions

 

45



--------------------------------------------------------------------------------

from any of the foregoing from, any Governmental Agency that are necessary for
the transaction of its business, except where the failure to be in such
compliance, obtain such authorizations, consents, approvals, orders, licenses,
and permits, accomplish such filings, registrations, and qualifications, or
obtain such exemptions, does not constitute a Material Adverse Effect.

4.5 Financial Statements. Borrower Representative has furnished to the Lenders
(a) the audited financial statements of Parent and its Subsidiaries, on a
consolidated basis, for the Fiscal Year ended June 30, 2005, and (b) the
unaudited balance sheet and statement of operations of Parent and its
Subsidiaries, on a consolidated basis, for the six-month period ended
December 31, 2005 (and on a consolidating basis for Parent and its Subsidiaries
for the twelve-month period ended June 30, 2005). The financial statements
described in clause (a) fairly present in all material respects the financial
condition, results of operations and changes in financial position of Parent and
its Subsidiaries on a consolidated basis, and the balance sheet and statement of
operations described in clause (b) fairly present the financial condition and
results of operations of Parent and its Subsidiaries, on a consolidating basis,
as of such dates and for such periods in conformity with GAAP consistently
applied, subject only to normal year end accruals and audit adjustments.

4.6 No Other Liabilities; No Material Adverse Changes. No Credit Party has any
material liability or material contingent liability required under GAAP to be
reflected or disclosed, and not reflected or disclosed, in the balance sheet
described in Section 4.5(b), other than liabilities and contingent liabilities
arising in the ordinary course of business since the date of such financial
statements. As of the Closing Date, no circumstance or event has occurred that
constitutes a Material Adverse Effect since December 31, 2005.

4.7 Title to and Location of Property. Each Credit Party has valid title to the
Property (other than assets which are the subject of a Capital Lease Obligation)
reflected in the balance sheet described in clause (b) of Section 4.5, other
than items of Property or exceptions to title which are in each case immaterial
and Property subsequently sold or disposed of in the ordinary course of
business. Such Property is free and clear of all Liens and Rights of Others,
other than Liens or Rights of Others described in Schedule 4.7A and Permitted
Encumbrances, other encumbrances permitted pursuant to Section 6.9, and
Permitted Rights of Others. All Property of the Credit Parties is located at one
of the locations described in Schedule 4.7B.

4.8 Intangible Assets. The Credit Parties own, or possess the right to use to
the extent necessary in their respective businesses, all material trademarks,
trade names, copyrights, patents, patent rights, computer software, licenses and
other Intangible Assets that are used in the conduct of their businesses as now
operated, and no such Intangible Asset, to the best knowledge of Borrowers,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect. Except as set forth in Schedule 4.8, no
Credit Party has used any trade name, trade style or “dba” during the five year
period ending on the Closing Date.

4.9 Public Utility Holding Company Act. No Credit Party is a “holding company”,
or a “subsidiary company” of a “holding company”, or an “affiliate” of a
“holding

 

46



--------------------------------------------------------------------------------

company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

4.10 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against any Credit Party of less than $2,000,000, (c) matters
of an administrative nature not involving a claim or charge against any Credit
Party and (d) matters set forth in Schedule 4.10, there are no actions, suits,
proceedings or investigations pending as to which any Credit Party has been
served or has received notice or, to the best knowledge of the Credit Parties,
threatened against or affecting any Credit Party or any Property of any of them
before any Governmental Agency that, if decided adversely, is reasonably
expected to have a Material Adverse Effect.

4.11 Binding Obligations. Each of the Loan Documents to which a Credit Party is
a Party will, when executed and delivered by such Party, constitute the legal,
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws or equitable principles relating to the granting of specific performance
and other equitable remedies as a matter of judicial discretion.

4.12 No Default. No event has occurred and is continuing that is a Default or
Event of Default.

4.13 ERISA.

(a) With respect to each Pension Plan:

(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance could reasonably be expected to
have a Material Adverse Effect;

(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that could reasonably be expected to have a
Material Adverse Effect;

(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that could reasonably be expected to have a Material
Adverse Effect; and

(iv) no Credit Party nor any of their Domestic Subsidiaries has engaged in any
non exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that could reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(b) No Credit Party nor any of their Domestic Subsidiaries has incurred or
expects to incur any withdrawal liability to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.

4.14 Regulation U; Investment Company Act. No part of the proceeds of any Loan
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any Margin Stock in violation of
Regulation U. No Credit Party nor any of their Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

4.15 Disclosure. No written statement made by a Senior Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.

4.16 Tax Liability. Parent, on a Consolidated Basis, has filed all annual tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all annual taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
such Person, except (a) such taxes, if any, as are being contested in good faith
by appropriate proceedings and as to which adequate reserves have been
established and maintained as required by GAAP, and (b) immaterial taxes so long
as no material Property of any Credit Party or any of their Significant
Subsidiaries is at impending risk of being seized, levied upon or forfeited.

4.17 Projections. As of the Closing Date, to the best knowledge of the Credit
Parties, the assumptions set forth in the Projections are reasonable and
consistent with each other and with all facts known to the Credit Parties, and
the Projections are reasonably based on such assumptions. Nothing in this
Section 4.17 shall be construed as a representation or covenant that the
Projections in fact will be achieved.

4.18 Hazardous Materials. Except as described in Schedule 4.18, as of the
Closing Date (a) no Credit Party at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Real Property in violation of any Hazardous Materials Law that would
individually or in the aggregate constitute a Material Adverse Effect, (b) no
condition exists that violates any Hazardous Material Law affecting any Real
Property except for such violations that would not individually or in the
aggregate constitute a Material Adverse Effect, (c) no Real Property or any
portion thereof is or has been utilized by any Credit Party as a site for the
manufacture of any Hazardous Materials and (d) to the extent that any Hazardous
Materials are used, generated or stored by any Credit Party on any Real
Property, or transported to or from such Real Property by any Credit Party, such
use, generation, storage and transportation are in compliance with all Hazardous
Materials Laws except for such non-compliance that would not constitute a
Material Adverse Effect or be materially adverse to the interests of the
Lenders.

4.19 Security Interests. Upon the execution and delivery of the Security
Agreements and the filing of all necessary financing statements in the relevant
jurisdictions of

 

48



--------------------------------------------------------------------------------

organization of the relevant Borrower, the Security Agreements will create a
valid first priority security interest in the Collateral described therein
securing the Obligations (subject only to Permitted Encumbrances, Permitted
Rights of Others and other matters permitted by Section 6.9 and to such
qualifications and exceptions as are contained in the California Uniform
Commercial Code with respect to the priority of security interests perfected by
means other than the filing of a financing statement or with respect to the
creation of security interests in Property to which Division 9 of the California
Uniform Commercial Code does not apply) and all actions necessary to perfect the
security interests so created, other than filing of the UCC-1 financing
statements delivered to the Administrative Agent pursuant to Section 8.1 with
the appropriate Governmental Agency, have been taken and completed. Upon the
execution and delivery of the Security Agreements and the filing thereof with
the United States Patent and Trademark Office, the Administrative Agent, on
behalf of itself and the Lenders, shall have a valid first priority Lien in the
Collateral (consisting of patents and trademarks, if any) described therein
securing the Obligations. Upon the execution and delivery of the Security
Agreements and the filing thereof with the United States Copyright Office, the
Administrative Agent, on behalf of itself and the Lenders, shall have a valid
first priority Lien in the Collateral (consisting of copyrights, if any)
described therein securing the Obligations. Upon the tender of physical deliver
to the Administrative Agent of the Pledged Collateral, and the delivery of
Assignments Separate from Certificate with respect thereto, duly executed,
Administrative Agent will have a valid first priority security interest in the
Pledged Collateral and all action necessary to perfect the security interests so
created will have been taken and completed.

4.20 Employee Matters. There is no strike, work stoppage or labor dispute with
any union or group of employees pending or, to the best knowledge of Borrowers
overtly threatened involving any Credit Party or any Significant Domestic
Subsidiary that would constitute a Material Adverse Effect.

4.21 Fiscal Year. As of the Closing Date, each Credit Party operates on a fiscal
year ending on June 30.

4.22 Insurance Premiums. All insurance premiums due and owing under the Credit
Parties’ current casualty and liability insurance policies have been paid (or,
if paid in installments, are current).

4.23 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Advances under this
Agreement), each Credit Party will be Solvent.

4.24 Patriot Act. Each Credit Party is in compliance, in all material respects,
with the (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an

 

49



--------------------------------------------------------------------------------

official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United Stats Foreign Corrupt Practices
Act of 1977, as amended.

 

50



--------------------------------------------------------------------------------

Article 5.

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND

REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation (other than
inchoate indemnity obligations) remains unpaid, or any portion of the Revolving
Commitment remains in force, except as otherwise indicated, (A) each Credit
Party shall, and shall cause its Significant Domestic Subsidiaries at all times
to, and (B) Parent, on a Consolidated Basis shall, on an annual basis, unless
the Administrative Agent (with the written approval of the Requisite Lenders or,
if required by Section 12.2, all of the Lenders) otherwise consents:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, except that the relevant Person (x) shall
not be required to pay or cause to be paid (a) any tax, assessment, charge or
levy that is not yet delinquent, or is being contested in good faith by
appropriate proceedings so long as the relevant entity has established and
maintains adequate reserves for the payment of the same (to the extent required
by GAAP), or (b) any immaterial tax so long as no material Property of any
Credit Party or a Significant Subsidiary thereof is at impending risk of being
seized, levied upon or forfeited; and (y) may contest nonconsensual Liens
(securing an aggregate amount not in excess of $1,000,000) in good faith by
appropriate proceedings .

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to so qualify or remain qualified
would not constitute a Material Adverse Effect.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except (i) that the failure to maintain, preserve and protect a
particular item of Property that is at the end of its useful life or that is not
of significant value, either intrinsically or to the operations of the relevant
Person, shall not constitute a violation of this covenant, and (ii) this
covenant shall not be construed to prohibit any Disposition otherwise permitted
pursuant to Section 6.2 or the definition of “Disposition”.

5.4 Maintenance of Insurance. Maintain liability, casualty, workers’
compensation and other insurance (subject to customary deductibles and
retentions) with responsible insurance companies in such amounts and against
such risks as is carried by responsible companies engaged in similar businesses
and owning similar assets in the general areas in which the relevant Person
operates.

 

51



--------------------------------------------------------------------------------

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which does or is reasonably expected to constitute a Material Adverse Effect,
except that the relevant Person need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.

5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of any Credit Party) permit the Administrative Agent
or any Lender, or any authorized employee, agent or representative thereof, to
examine, audit and make copies and abstracts from the records and books of
account of (including any software or CD Rom programs relating thereto), and to
visit and inspect the Properties of, the Credit Parties and to discuss the
affairs, finances and accounts of the Credit Parties and their Subsidiaries with
any of the Credit Parties’ officers, key employees or accountants.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over the
relevant Person.

5.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would cause a Default or
(b) then being contested by any of them in good faith by appropriate proceedings
or (c) if the failure to comply does not or is not reasonably expected to
constitute a Material Adverse Effect.

5.9 Use of Proceeds. Use the proceeds of all Revolving Loans for working capital
needs and other general corporate purposes of Parent’s Significant Domestic
Subsidiaries, including refinancing of Indebtedness in connection with the
Existing Credit Facilities, including related fees and expenses.

5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws and promptly notify the Administrative Agent in writing
(attaching a copy of any pertinent written material) of (a) any and all material
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened in writing by a Governmental Agency with
respect to any such Real Property pursuant to any applicable Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against any Credit Party relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of any Credit Party of any material
occurrence or condition on any real Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to cause such Real Property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Real Property under any applicable
Hazardous Materials Laws.

5.11 Syndication Process. Cooperate in such respects as may be requested by the
Arranger in connection with the syndication of the credit facilities under this
Agreement, including the provision of information (in form and substance
acceptable to the Arranger) for

 

52



--------------------------------------------------------------------------------

inclusion in written materials furnished to prospective syndicate members and
the participation by Senior Officers in meetings with prospective syndicate
members. Nothing in this Section 5.11 shall obligate the Credit Parties to amend
any Loan Document to which it is a Party.

5.12 Future Subsidiaries; Additional Security Documentation. (a) Cause each
future Significant Domestic Subsidiary of a Credit Party to execute and deliver
to the Administrative Agent (i) an appropriate joinder to the Parent Guaranty
and the Security Agreement and (ii) such other agreements, mortgages, financing
statements, landlord/mortgagee waivers and other documents, together with an
opinion of counsel from counsel and in form and substance reasonably acceptable
to the Administrative Agent, and (b) cause Parent to pledge to the
Administrative Agent pursuant to the Parent Guaranty all of the capital stock or
other equity interests owned by Parent with respect to any Significant Domestic
Subsidiary formed or acquired after the Closing Date. In addition to the
foregoing, the Credit Parties and their Significant Domestic Subsidiaries shall
cause such documents and instruments as may be reasonably requested by the
Administrative Agent (or any Lender through the Administrative Agent) from time
to time to be executed and delivered and do such further acts and things as
reasonably may be required in order for the Administrative Agent, for the
benefit of the Lenders, to obtain a fully perfected first priority Lien on all
Collateral, subject to Permitted Encumbrances, Permitted Rights of Others and
other matters permitted by Section 6.9. Without limiting the generality of the
foregoing, ResMed (and/or such other Credit Parties, as appropriate) shall
execute and deliver to the Administrative Agent, for the benefit of the Lenders,
such instruments and agreements as Administrative Agent may reasonably request
to obtain and maintain a Lien on the Kearny Mesa Property, and such other
agreements and instruments incidental thereto, which Lien Administrative Agent
may request in its sole and absolute discretion.

5.13 Intercompany Notes. Cause each Subsidiary and Affiliate of each Borrower to
execute a promissory note (in a form reasonably acceptable to the Administrative
Agent) evidencing any Indebtedness of such Subsidiary or Affiliate to such
Borrower, which is in an amount of $1,000,000 or more, and cause each payee of
such promissory note to deliver such promissory note to the Administrative
Agent, with an endorsement in blank, as additional Collateral.

 

53



--------------------------------------------------------------------------------

Article 6.

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation (other than
inchoate indemnity obligations) remains unpaid, or any portion of the Revolving
Commitment remains in force, except as otherwise indicated, (A) each Credit
Party shall not, and shall not permit any Significant Domestic Subsidiaries at
any time to, and (B) Parent, on a Consolidated Basis shall not, on an annual
basis, unless the Administrative Agent (with the written approval of the
Requisite Lenders or, if required by Section 12.2, of all of the Lenders)
otherwise consents:

6.1 Payment of Subordinated Obligations. Pay any (a) principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation or (b) scheduled interest on any Subordinated
Obligation unless the payment thereof is then permitted pursuant to the terms of
the indenture or other agreement governing such Subordinated Obligation.
Notwithstanding the foregoing, Parent may redeem the Convertible Notes (or
permit the conversion thereof to equity).

6.2 Disposition of Property. No Credit Party may make any Disposition of its
Property, whether now owned or hereafter acquired, except (a) a Disposition by
Parent to any Borrower, or by a Subsidiary of any Borrower to any Borrower, and
(b) a Disposition for which the Net Cash Sales Proceeds, when added to the
aggregate Net Cash Sales Proceeds of all Dispositions made during the term of
this Agreement, do not exceed $20,000,000.

6.3 Mergers. No Credit Party may merge or consolidate with or into any Person,
except (a) mergers and consolidations of (x) a Subsidiary of any Borrower into
(i) Parent, (ii) a Borrower or (iii) a Wholly-Owned Subsidiary of such Borrower;
or (y) Subsidiaries of a Borrower with each other, and (b) a merger or
consolidation of a Person into a Borrower or with or into a Wholly-Owned
Subsidiary of Parent which constitutes a Permitted Acquisition; provided that
(i) Parent, such Borrower or such Wholly-Owned Subsidiary is the surviving
entity, (ii) no Default or Event of Default then exists or would result
therefrom and (iii) each Credit Party executes such amendments to the Loan
Documents as the Administrative Agent may reasonably determine are appropriate
as a result of such merger.

6.4 Hostile Acquisitions. Directly or indirectly use the proceeds of any Loan in
connection with the acquisition of part or all of a voting interest of five
percent (5%) or more in any corporation or other business entity if such
acquisition is opposed by the board of directors of such corporation or business
entity.

6.5 Acquisitions. Make any Acquisition other than a Permitted Acquisition.

6.6 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property, except:

 

54



--------------------------------------------------------------------------------

(a) Distributions by any Subsidiary of Parent to any Borrower or to Parent (and
to any intervening Subsidiaries (and/or minority interest holders) of such
Borrower or other Subsidiary of Parent);

(b) Permitted Stock Repurchases; and

(c) stock dividends payable on Common Stock.

6.7 ERISA. At any time, as applicable to such Person, (a) permit any Pension
Plan to: (i) engage in any non exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (ii) fail to comply with ERISA or any other
applicable Laws; (iii) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA); or (iv) terminate in any manner, which, with
respect to each event listed above, could reasonably be expected to result in a
Material Adverse Effect or (b) withdraw, completely or partially, from any
Multiemployer Plan if to do so could reasonably be expected to result in a
Material Adverse Effect.

6.8 Change in Nature of Business. Make any material change in the nature of the
business of the Credit Parties, taken as a whole, except for a Disposition
permitted pursuant to Section 6.2.

6.9 Liens and Negative Pledges. No Credit Party shall create, incur, assume or
suffer to exist any Lien or Negative Pledge of any nature upon or with respect
to any of its respective Properties, or engage in any sale and leaseback
transaction with respect to any of its respective Properties, whether now owned
or hereafter acquired, except:

(a) Liens and Negative Pledges existing on the Closing Date and disclosed in
Schedule 4.7A and any renewals/extensions or amendments thereof, provided that
the obligations secured or benefitted thereby are not increased and such Liens
and Negative Pledges are not extended beyond their scope from that existing on
the Closing Date;

(b) Liens and Negative Pledges in favor of the Administrative Agent and the
Lenders pursuant to the Loan Documents;

(c) Permitted Encumbrances;

(d) Liens on Property acquired by any Credit Party or any Subsidiary that were
in existence at the time of the acquisition of such Property and were not
created in contemplation of such acquisition;

(e) Liens and Negative Pledges under agreements arising in the ordinary course
of business and constituting customary provisions restricting the assignment
thereof;

(f) Liens securing Indebtedness permitted by Section 6.10(e) on and limited to
the capital assets acquired, constructed or financed with the proceeds of such
Indebtedness or with the proceeds of any Indebtedness directly or indirectly
refinanced by such Indebtedness; and

 

55



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness permitted by Section 6.10(f) on and limited to
the real property constructed or financed with the proceeds of such Indebtedness
or with the proceeds of any Indebtedness directly or indirectly refinanced by
such Indebtedness, provided that no Credit Party shall grant a Lien to HSBC on
the Kearny Mesa Property, if at all, unless and until Administrative Agent has
determined to take and has in fact perfected a prior Lien on such Kearny Mesa
Property.

6.10 Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:

(a) Indebtedness and Guaranty Obligations existing on the Closing Date and
disclosed in Schedule 6.10, and refinancings, renewals, extensions or amendments
that do not increase the amount thereof;

(b) Indebtedness and Guaranty Obligations under the Loan Documents;

(c) Indebtedness and Guaranty Obligations (i) owed to any Credit Party and
(ii) owing by a non-Credit Party Subsidiary of Parent to any other non-Credit
Party Subsidiary of Parent;

(d) Guaranty Obligations of Parent and ResMed, and Indebtedness and Guaranty
Obligations of Resmed Limited, Resmed SA. (France), Resmed GmbH & Co. KG
(Germany), Resmed (UK) Ltd. and Take Air Medical GmbH, owing to HSBC (and
refinancings, renewals, extensions or amendments thereof), subject (in the case
of such Guaranty Obligations of Parent and ResMed only) to HSBC’s prior or
contemporaneous execution and delivery to Administrative Agent of the HSBC
Agreements; provided that no payments shall be made on account of such Guaranty
Obligations of Parent or ResMed at any time during the term of this Agreement,
except to the extent permitted under the HSBC Agreements;

(e) Indebtedness consisting of Capital Lease Obligations, or otherwise incurred
to finance the purchase or construction of fixed capital assets (which shall be
deemed to exist if the Indebtedness is incurred at or within 90 days before or
after the purchase or construction of the capital asset), or to refinance any
such Indebtedness, provided that the aggregate principal amount of such Credit
Parties’ Indebtedness incurred in any Fiscal Year does not exceed $2,000,000;

(f) Indebtedness incurred to finance the purchase or construction of real
property used in the business of any Credit Party;

(g) Credit Party Subordinated Obligations in such amount as may be approved in
writing by the Administrative Agent and the Requisite Lenders, and Non-Credit
Party Subordinated Obligations;

(h) Indebtedness consisting of Interest Rate Protection Agreements entered into
by any Credit Party or any other Subsidiary of Parent;

 

56



--------------------------------------------------------------------------------

(i) Indebtedness of Parent consisting of guaranties of Parent’s Subsidiaries
arising in the ordinary course of business and consistent with past practices,
including but not limited to guaranties of lease obligations of such
Subsidiaries;

(j) Guaranty Obligations in support of the obligations of a Wholly-Owned
Subsidiary, provided that such obligations of such Wholly-Owned Subsidiary are
not prohibited by this Agreement; and

(k) Other Indebtedness of (i) the Credit Parties not to exceed $2,000,000, and
(ii) the non-Credit Party Subsidiaries of Parent not to exceed $5,000,000; each
in the aggregate at any time during the term hereof.

6.11 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Credit Party other than (without duplication) (a) salary,
bonus, employee stock option and other compensation arrangements with directors
or officers in the ordinary course of business, (b) Distributions permitted
pursuant to Section 6.6, (c) transactions that are fully disclosed to the board
of directors (or executive committee thereof) of such Credit Parties and
expressly authorized by a resolution of the board of directors (or executive
committee) of such Credit Parties which is approved by a majority of the
directors (or executive committee) not having an interest in the transaction,
(d) transactions between or among the Credit Parties and their Subsidiaries and
(e) transactions in the ordinary course of business on overall terms at least as
favorable to the Credit Parties or their Subsidiaries as would be the case in an
arm’s length transaction between unrelated parties of equal bargaining power.

6.12 Leverage Ratio. Permit the Leverage Ratio as of the last day of any Fiscal
Quarter to be greater than (a) 2.50 to 1.00, from the Closing Date through
June 29, 2007; (b) 2.25 to 1.00 from June 30, 2007 through June 29, 2008; and
(c) 2.00 to 1.00 thereafter.

6.13 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any Fiscal Quarter to be less than (a) 1.25 to 1.00 from the
Closing Date through June 29, 2007; (b) 1.15 to 1.00 from June 30, 2007 through
June 29, 2008; (c) 1.25 to 1.00 from June 30, 2008 through June 29, 2009; and
(d) 1.50 to 1.00 thereafter.

6.14 EBITDA. Permit the domestic trailing twelve (12) month EBITDA of ResMed and
SMI for any Fiscal Quarter, to be less than (a) $3,000,000 from the Closing Date
through June 29, 2006; and (b) $4,000,000 thereafter.

6.15 Tangible Net Worth. Permit Tangible Net Worth, less Permitted Stock
Repurchases, as of December 31, 2005, to be less than $245,000,000 or permit
Tangible Net Worth as of the last day of each Fiscal Quarter ending thereafter
during the term of this Agreement to be less than the sum of: (a) $170,000,000;
(b) 50% of the cumulative Net Income for each Fiscal Quarter ending after
June 30, 2005 (with no deduction for a net loss in any such Fiscal Quarter); and
(c) 100% of the net proceeds of (i) any issuance by Parent or any of its
Subsidiaries of equity securities (except with respect to the exercise of stock
options) or (ii) conversion by Parent or any of its Subsidiaries of debt to
equity, in each case of clauses (c)(i) and (ii), subsequent to June 30, 2005.

 

57



--------------------------------------------------------------------------------

6.16 Liquidity. Permit Credit Parties’ Cash (maintained in the United States)
and Accounts (of domestic account debtors) to be less than $40,000,000.

6.17 Investments. No Credit Party shall make or suffer to exist any Investment
by such Credit Party, other than:

(a) Investments in existence as of January 31, 2006 and disclosed on Schedule
6.17;

(b) Investments consisting of Cash Equivalents;

(c) Investments in a Person that is the subject of a Permitted Acquisition;

(d) Investments consisting of advances to officers, directors and employees of a
Credit Party or of any their Subsidiaries for travel, entertainment, relocation,
anticipated bonus and analogous ordinary business purposes;

(e) Investments in a Significant Domestic Subsidiary that is a Wholly-Owned
Subsidiary of Parent (including without limitation Investments by Parent in a
Borrower);

(f) Investments in a Foreign Subsidiary that is a Wholly-Owned Subsidiary of
Parent and Investments in other non-Credit Party Subsidiaries of Parent, in each
case not otherwise falling under another clause of this Section 6.17; provided
that the aggregate of all such Investments in all Foreign Subsidiaries and other
non-Credit Parties in any Fiscal Year does not exceed $10,000,000;

(g) Investments consisting of the extension of credit to customers or suppliers
of the Credit Parties and their Subsidiaries in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) Investments consisting of intercompany loans and Guaranty Obligations, in
each case not prohibited by Section 6.10; and

(j) Investments not described above not in excess of $5,000,000 in any Fiscal
Year.

6.18 Capital Expenditures. Make any Capital Expenditure in excess of (i) with
respect to construction of the Kearny Mesa Property, $100,000,000 in the
aggregate, (ii) with respect to the Norwest Property, $60,000,000 in the
aggregate and (iii) with respect to any other Capital Expenditures, in any
Fiscal Year, if to do so would result in the aggregate of such other Capital
Expenditures made in such Fiscal Year (exclusive of Capital Expenditures made in
connection with Permitted Acquisitions) to exceed (a) $60,000,000 for Fiscal
Year ending June 30, 2006; (b) $70,000,000 for Fiscal Year ending June 30, 2007;
(c) $80,000,000 for Fiscal Year

 

58



--------------------------------------------------------------------------------

ending June 30, 2008; (d) $90,000,000 for Fiscal Year ending June 30, 2009; and
(d) $100,000,000 for Fiscal Year ending June 30, 2010.

6.19 Intentionally Omitted.

6.20 Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or is reasonably expected to
have a Material Adverse Effect.

6.21 Changes in Internal Operational Matters. (i) No Credit Party will make any
material change (from that existing on the Closing Date) to such Credit Parties’
transfer pricing activity, cash flow or accounting structure and (ii) ResMed
shall not make any material change in its practice of purchasing inventory from
its affiliates at current transfer pricing (except to the extent such changes is
required by applicable law), and selling such inventory in the domestic market,
except, in each case set forth in clause (i) and (ii), with the prior written
consent of Administrative Agent (such consent not to be withheld if such change
is not reasonably expected to adversely affect the benefits to Lenders of the
structure evidenced by this Agreement, including the likely value of the Parent
Guaranty and other Loan Documents, in each case as determined by Administrative
Agent in its reasonable discretion).

6.22 Changes in Officers, Name, Location of Chief Executive Offices, Etc.
Without providing ten 10 calendar days prior written notice to the
Administrative Agent, make any change in the senior officers or other senior
management of any Credit Party, the corporate name of any Credit Party, or the
location of any Credit Party’s assets, principal place of business or chief
executive office; provided that such notice requirement is hereby deemed
satisfied with respect to any relocation of SMI’s principal place of business,
chief executive office and/or assets of SMI to 9540 De Soto Avenue, Chatsworth,
CA 91311.

 

59



--------------------------------------------------------------------------------

Article 7.

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
or any other Obligation (other than inchoate indemnity obligations) remains
unpaid, or any portion of the Revolving Commitment remains in force, Borrower
Representative shall, unless the Administrative Agent (with the written approval
of the Requisite Lenders or, if required by Section 12.2, all of the Lenders)
otherwise consents, at Borrowers’ sole expense, deliver to the Administrative
Agent for distribution by it to the Lenders, a sufficient number of copies for
all of the Lenders of the following:

(a) As soon as practicable, and in any event within forty-five (45) days after
the end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any
Fiscal Year), the consolidated balance sheet of Parent and its Subsidiaries as
at the end of such Fiscal Quarter and the consolidated statements of income,
operations and cash flows for such Fiscal Quarter, and the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail, and as filed with
the Securities and Exchange Commission; and the company-prepared quarterly
income statement, balance sheet and operating cash flow statement of ResMed and
SMI. Such financial statements shall be certified by the chief financial officer
or controller of Borrower Representative as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
applicable Credit Parties and their Subsidiaries in accordance with GAAP (other
than footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments;

(b) As soon as practicable, and in any event within forty-five (45) days after
the end of each Fiscal Quarter, a Pricing Certificate setting forth a
calculation of the Leverage Ratio as of the last day of such Fiscal Quarter, and
providing reasonable detail as to the calculation thereof, which calculations in
the case of the fourth Fiscal Quarter in any Fiscal Year shall be based on the
preliminary unaudited financial statements of Parent and its Subsidiaries for
such Fiscal Quarter, and as soon as practicable thereafter, in the event of any
material variance in the actual calculation of the Leverage Ratio from such
preliminary calculation, a revised Pricing Certificate setting forth the actual
calculation thereof;

(c) As soon as practicable, and in any event within ninety-five (95) days after
the end of each Fiscal Year, the consolidated and consolidating balance sheet of
the Parent and its Subsidiaries as at the end of such Fiscal Year and the
consolidated and consolidating statements of income, operations, stockholders’
equity and cash flows, in each case of Parent and its Subsidiaries for such
Fiscal Year, all in reasonable detail, and as filed with the Securities and
Exchange Commission. Such financial statements shall be prepared in accordance
with GAAP, consistently applied, and such consolidated financial statements
shall be accompanied by a report of KPMG LLP or other independent public
accountants of recognized standing selected by Parent and reasonably
satisfactory to the Requisite Lenders, which report shall be prepared in
accordance with generally accepted auditing standards as at such date, and shall
not be subject to any qualifications or exceptions as to the scope of the audit
nor to any other qualification or

 

60



--------------------------------------------------------------------------------

exception determined by the Requisite Lenders in their good faith business
judgment to be adverse to the interests of the Lenders.

(d) As soon as practicable, and in any event not later than thirty (30) days
prior to the commencement of each Fiscal Year, a budget and projection by Fiscal
Quarter for that Fiscal Year, including projected consolidated balance sheets,
statements of operations, forecast assumptions, and a budget for Capital
Expenditures, all in reasonable detail;

(e) [Intentionally Omitted];

(f) Parent agrees to provide Administrative Agent (and any requesting Lender)
access to the electronic notification system employed by Parent so that each
will receive electronic notification, when filed with the Securities and
Exchange Commission, of and access to copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Parent and filed or be required to file with the Securities and Exchange
Commission, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended;

(g) Promptly after request by the Administrative Agent or any Lender (Borrowers
agreeing hereby to inform the Administrative Agent promptly upon any such
filing), copies of any other report or other document that was filed by any
Credit Party or any Significant Domestic Subsidiary with any Governmental
Agency;

(h) Promptly upon a Senior Officer of any Credit Party or any Significant
Subsidiary becoming aware, and in any event within ten (10) Banking Days after
becoming aware, of the occurrence of any (i) “reportable event” (as such term is
defined in Section 4043 of ERISA, but excluding such events as to which the PBGC
has by regulation waived the requirement therein contained that it be notified
within thirty days of the occurrence of such event) or (ii) non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Pension Plan or any trust created
thereunder, in each case which is reasonably expected to cause a Material
Adverse Effect, telephonic notice specifying the nature thereof, and, no more
than five (5) Banking Days after such telephonic notice, written notice again
specifying the nature thereof and specifying what action such Party is taking or
proposes to take with respect thereto, and, when known, any action taken by the
Internal Revenue Service with respect thereto;

(i) As soon as practicable, and in any event within five (5) Banking Days after
a Senior Officer of any Credit Party or any Significant Subsidiary becomes aware
of the existence of any condition or event which constitutes a Default or Event
of Default, telephonic notice specifying the nature and period of existence
thereof, and, no more than five (5) Banking Days after such telephonic notice,
written notice again specifying the nature and period of existence thereof and
specifying what action the Credit Parties are taking or propose to take with
respect thereto;

 

61



--------------------------------------------------------------------------------

(j) Promptly upon a Senior Officer of any Credit Party or any Significant
Subsidiary becoming aware that (i) any Person has commenced a legal proceeding
with respect to a claim against any Credit Party that is $1,000,000 or more in
excess of the amount thereof that is fully covered by insurance, (ii) any
creditor under a credit agreement involving Indebtedness of $1,000,000 or more
or any lessor under a lease involving aggregate annual rent of $1,000,000 or
more has asserted a default thereunder on the part of any Credit Party, or
(iii) any Person has commenced a legal proceeding with respect to a claim
against any Credit Party under a contract that is not a credit agreement or
material lease with respect to a claim of in excess of $1,000,000 or which
otherwise may reasonably be expected to result in a Material Adverse Effect, a
written notice describing the pertinent facts relating thereto and what action
such Party is taking or proposes to take with respect thereto; and

(k) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent, any Lender (through the Administrative
Agent) or the Requisite Lenders.

7.2 Compliance Certificates. So long as any Advance remains unpaid, or any other
Obligation (other than inchoate indemnity obligations) remains unpaid or
unperformed, or any portion of the Revolving Commitment remains outstanding,
(a) Borrower Representative shall, at Borrowers’ sole expense, concurrently with
the financial statements required pursuant to Section 7.1(a), deliver to the
Administrative Agent for distribution by it to the Lenders, a Compliance
Certificate signed by the controller of Borrower Representative; and (b) Parent
(whether itself or by Borrower Representative) shall, at Borrowers’ sole
expense, concurrently with the financial statements required pursuant to
Section 7.1(c), deliver to the Administrative Agent for distribution by it to
the Lenders, a Compliance Certificate signed by the chief financial officer of
Parent.

 

62



--------------------------------------------------------------------------------

Article 8.

CONDITIONS

8.1 Initial Advances. The obligation of each Closing Date Lender to make the
initial Advance to be made by it on the Closing Date, and the obligation of the
Issuing Lender to issue the initial Letter of Credit, is subject to the
following conditions precedent, each of which shall be satisfied prior to the
making of the initial Advance and the issuance of the initial Letter of Credit
(unless the Administrative Agent, in its sole and absolute discretion, shall
agree otherwise):

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Official of each party thereto, each dated as of the Closing Date
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel (unless otherwise specified or, in the case of the date of any of
the following, unless the Administrative Agent otherwise agrees or directs):

(1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Closing Date Lenders
and Borrowers;

(2) Revolving Notes executed by Borrowers in favor of each Closing Date Lender,
each in a principal amount equal to that Lender’s Pro Rata Share of the
Revolving Commitment;

(3) the Security Agreements executed by each Borrower;

(4) the Parent Guaranty executed by Parent;

(5) the Pledged Collateral, together with executed undated stock powers (or the
equivalent) relating thereto, endorsed in bank;

(6) such financing statements on Form UCC 1 with respect to the Parent Guaranty
and the Security Agreements as the Administrative Agent may request;

(7) the Real Estate Documents executed by each party thereto;

(8) with respect to each Credit Party, such documentation as the Administrative
Agent may reasonably require to establish the due organization, valid existence
and good standing of such Credit Party, its qualification to engage in business
in each material jurisdiction in which it is engaged in business or required to
be so qualified, their authority to execute, deliver and perform the Loan
Documents to which it is a Party, the identity, authority and capacity of each
Responsible Official thereof authorized to act on its behalf, including
certified copies of articles or certificates of incorporation and amendments
thereto, articles or certificates of organization and amendments

 

63



--------------------------------------------------------------------------------

thereto, bylaws and amendments thereto, operating agreements and amendments
thereto, certificates of good standing and/or qualification to engage in
business, tax clearance certificates, certificates of corporate or limited
liability company resolutions or other applicable authorization documents,
incumbency certificates, Certificates of Responsible Officials, and the like;

(9) the Opinion of Counsel;

(10) a Certificate of the chief financial officer or controller of Borrower
Representative certifying that attached thereto is a true and correct copy of
the Projections and further certifying that the representation contained in
Section 4.17 is, to the best of his or her knowledge, true and correct;

(11) evidence of the insurance policies required by Section 5.4, together with
such endorsements as are necessary to show the Administrative Agent as sole loss
payee and the Administrative Agent as an additional insureds, as applicable,
thereunder;

(12) a Certificate of the chief financial officer or controller of Borrower
Representative certifying that the conditions specified in Section 8.1(f) have
been satisfied;

(13) one or more Requests for Loans or Requests for Letters of Credit, as
applicable; and

(14) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

(b) The fees payable on the Closing Date pursuant to Section 3.2 shall have been
paid.

(c) The Administrative Agent shall have received such lien search reports with
respect to all jurisdictions that the Administrative Agent may deem necessary or
desirable for purposes of, or in connection with, perfecting, establishing on a
first priority basis, and protecting, the Administrative Agent’s (on behalf of
the Lenders) Liens in the Collateral created under the Collateral Documents,
including completed requests for information, dated on or before the Closing
Date, listing all effective financing statements filed in such jurisdictions
that name the Credit Parties, as relevant, as debtor, together with copies of
such financing statements.

(d) The Administrative Agent shall be reasonably satisfied that, upon the filing
of the financing statements described in Section 8.1(a)(7), the recordation of
the UCC-1s and/or Security Agreements and the Real Estate Documents (as
applicable) with the appropriate Governmental Agencies, delivery of applicable
control agreements and delivery of possession to the Administrative Agent of the
Pledged Collateral and any other Collateral the possession of which is required
for perfection of a security interest therein, the Administrative Agent (on
behalf of the Lenders) will hold a first priority

 

64



--------------------------------------------------------------------------------

perfected Lien in the Collateral described respectively therein subject only to
Permitted Encumbrances and other encumbrances permitted pursuant to Section 6.9.

(e) The Administrative Agent shall have completed and received all audits,
inspections and examinations as deemed necessary in the Administrative Agent’s
reasonable opinion with respect to (i) the Collateral, (ii) the books and
records of the Credit Parties and their Subsidiaries and (iii) the financial and
business condition and operations of the Credit Parties and their Subsidiaries
and the transactions contemplated hereby.

(f) There shall not be pending or, to the knowledge of any Senior Officer of any
Credit Party, threatened any litigation which is reasonably expected to have a
Material Adverse Effect on any Credit Party or any of the transactions
contemplated hereunder or under any of the other Loan Documents.

(g) All Indebtedness outstanding under the Existing Credit Agreement shall have
been (or shall concurrently be) paid and the same shall have been (or shall
concurrently be) terminated.

(h) The reasonable costs and expenses of the Administrative Agent in connection
with the preparation of the Loan Documents payable pursuant to Section 12.3, and
invoiced to Borrower Representative prior to the Closing Date (if applicable),
shall have been paid.

(i) The representations and warranties of the Credit Parties contained in
Article 4 shall be true and correct in all material respects.

(j) Borrower Representative (or such other Credit Party, as applicable) shall
have established the Designated Deposit Account at Union Bank of California,
N.A. or one of its Affiliates.

(k) Borrowers and any other Parties shall be in compliance with all the terms
and provisions of the Loan Documents, and giving effect to the initial Advance,
no Default or Event of Default shall have occurred and be continuing.

(l) No material adverse change shall have occurred in the business, property,
operations or condition (financial or otherwise) of Borrower since December 31,
2005.

(m) All legal matters relating to the Loan Documents shall be satisfactory to
DLA Piper Rudnick Gray Cary US, LLP, special counsel to the Administrative
Agent.

(n) The Closing Date shall have occurred on or before March 31, 2006.

8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue any Letter of Credit, is subject to
the following

 

65



--------------------------------------------------------------------------------

conditions precedent (unless the Requisite Lenders or, in any case where the
approval of all of the Lenders is required pursuant to Section 12.2, all of the
Lenders, in their sole and absolute discretion, shall agree otherwise):

(a) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower Representative
and approved in writing by the Requisite Lenders, the representations and
warranties contained in Article 4 (other than Sections 4.6 (first sentence) and
4.17) shall be true and correct in all material respects on and as of the date
of the Advance as though made on that date;

(b) no circumstance or event shall have occurred that constitutes a Material
Adverse Effect since the date of the last delivered audited financial
statements;

(c) other than matters described in Schedule 4.10 or not required as of the
Closing Date to be therein described, there shall not be then pending or, to the
knowledge of any Senior Officer of any Credit Party, threatened, any action,
suit, proceeding or investigation against or affecting any Credit Party or any
Property of any of them before any Governmental Agency that constitutes or is
reasonably expected to constitute a Material Adverse Effect; and

(d) the Administrative Agent shall have timely received a Request for Loan (or
telephonic or other request for Loan referred to in the second sentence of
Section 2.1(b), if applicable) or Request for Letter of Credit (as applicable),
in compliance with Article 2, or shall otherwise have waived the same.

 

66



--------------------------------------------------------------------------------

Article 9.

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

(a) Borrowers fail to pay any principal on any of the Notes, or any portion
thereof, on the date when due; or

(b) Borrowers fail to pay any interest on any of the Notes, or any fees under
Sections 3.2, 3.3 or 3.4, or any portion thereof, within five (5) Banking Days
after the date when due; or fails to pay any other fee or amount payable to the
Lenders or the Administrative Agent under any Loan Document, or any portion
thereof, within ten (10) Banking Days after demand therefor; or

(c) Any Credit Party fails to comply with, or causes or permits any Subsidiary
(to the extent applicable to such Subsidiary) to fail to comply with, any of the
covenants contained in Article 6; or

(d) Any Credit Party fails to comply with Section 7.1(i) in the manner stated
therein or fails to perform any other reporting requirement set forth in Article
7 within ten (10) Banking Days after the date specified for performance therein;
or

(e) Any Credit Party or any other Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
twenty (20) Banking Days after the giving of notice by the Administrative Agent
on behalf of the Requisite Lenders of such Default; or

(f) Any representation or warranty of any Credit Party any other Party made in
any Loan Document, or in any certificate or other writing delivered by such
Party pursuant to any Loan Document, proves to have been incorrect when made or
reaffirmed in any respect that is materially adverse to the interests of the
Lenders; or

(g) To the extent not otherwise addressed in this Section 9.1, any Credit Party,
ResMed Holdings or any Significant Subsidiary (i) fails to pay the principal, or
any principal installment, of any present or future Indebtedness of such Person
for borrowed money of $3,000,000 or more, or any guaranty of $3,000,000 or more
by such Person of present or future Indebtedness for borrowed money, in each
case, on its part to be paid, when due (or within any stated grace period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise, or (ii) fails to perform or observe any other term,
covenant or agreement on its part to be performed or observed, or suffers any
event of default to occur, in connection with any present or future Indebtedness
of such Person of $3,000,000 or more, or in connection with any guaranty by such
Person of $3,000,000 or more of present or future Indebtedness, if as a result
of such failure or sufferance any holder or holders thereof (or an agent or
trustee on its or their behalf) has the right to declare such Indebtedness due
before the date on which it

 

67



--------------------------------------------------------------------------------

otherwise would become due or the right to require any such Person to redeem or
purchase, or offer to redeem or purchase, all or any portion of such
Indebtedness; or

(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action (or omission to act) of the
Administrative Agent or the Lenders or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or any
Collateral Document ceases (other than by action or inaction of the
Administrative Agent or any Lender) to create a valid and effective Lien in any
material portion of the Collateral; or any Party thereto denies in writing that
it has any or further liability or obligation under any Loan Document (other
than following indefeasible satisfaction in full of the Obligations), or
purports to revoke, terminate or rescind same; or

(i) A final judgment against any Credit Party or any Significant Domestic
Subsidiary is entered for the payment of money in excess of $3,000,000
individually or in the aggregate (not covered by insurance or for which an
insurer has reserved its rights) and, absent procurement of a stay of execution,
such judgment remains unsatisfied for thirty (30) calendar days after the date
of entry of judgment, or in any event later than five (5) days prior to the date
of any proposed sale thereunder; or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the Property of any Credit Party and is not released, vacated or fully
bonded within thirty (30) calendar days after its issue or levy; or

(j) Any Credit Party or any Significant Domestic Subsidiary institutes or
consents to the institution of any proceeding under a Debtor Relief Law relating
to it or to all or any material part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its Property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under a Debtor Relief Law relating to any such Person or to all
or any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) calendar days; or

(k) A Change in Control occurs; or

(l) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

(m) Any holder of a Subordinated Obligation of more than $3,000,000 asserts in
writing that such Subordinated Obligation is not subordinated to the Obligations
in accordance with its terms and the applicable Credit Party does not promptly
deny in writing such assertion and contest any attempt by such holder to take
action based on such assertion; or

 

68



--------------------------------------------------------------------------------

(n) Any Pension Plan maintained by any Credit Party is finally determined by the
PBGC to have a material “accumulated funding deficiency” as that term is defined
in Section 302 of ERISA in excess of an amount equal to 5% of the consolidated
total assets of Parent and its Subsidiaries as of the most recently ended Fiscal
Quarter; or

(o) The Requisite Lenders determine in good faith that, since the delivery of
the most recent audited financials for Parent and its Subsidiaries, a
circumstance or event has occurred that constitutes a Material Adverse Effect.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):

(1) the Revolving Commitment to make Advances and all other obligations of the
Administrative Agent or the Lenders and all rights of the Borrowers and any
other Parties under the Loan Documents shall be suspended without notice to or
demand upon any Credit Party, which are expressly waived by the Credit Parties,
except that all of the Lenders or the Requisite Lenders (as the case may be, in
accordance with Section 12.2) may waive an Event of Default or, without waiving,
determine, upon terms and conditions satisfactory to the Lenders or the
Requisite Lenders, as the case may be, to reinstate the Revolving Commitment and
such other obligations and rights and make further Advances, which waiver or
determination shall apply equally to, and shall be binding upon, all the
Lenders;

(2) the Issuing Lender may, with the approval of the Administrative Agent on
behalf of the Requisite Lenders, demand immediate payment by the Credit Parties
of an amount equal to the aggregate amount of all outstanding Letters of Credit
to be held by the Issuing Lender in an interest-bearing cash collateral account
as collateral hereunder; and

(3) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Revolving Commitment and/or
declare all or any part of the unpaid principal of all Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.

 

69



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Event of Default described in Section 9.1(j):

(1) the Revolving Commitment to make Advances and all other obligations of the
Administrative Agent or the Lenders and all rights of Borrowers and any other
Parties under the Loan Documents shall terminate without notice to or demand
upon any Credit Party, which are expressly waived by the Credit Parties, except
that all of the Lenders may waive the Event of Default or, without waiving,
determine, upon terms and conditions satisfactory to all the Lenders, to
reinstate the Revolving Commitment and such other obligations and rights and
make further Advances, which determination shall apply equally to, and shall be
binding upon, all the Lenders;

(2) an amount equal to the aggregate amount of all outstanding Letters of Credit
shall be immediately due and payable to the Issuing Lender without notice to or
demand upon the Credit Parties, which are expressly waived by the Credit
Parties, to be held by the Issuing Lender in an interest-bearing cash collateral
account as collateral hereunder; and

(3) the unpaid principal of all Notes, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by the Credit Parties.

(c) Upon the occurrence of any Event of Default, the Lenders and the
Administrative Agent, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon the Credit Parties, which are
expressly waived by the Credit Parties (except as to notices expressly provided
for in any Loan Document), may proceed (but only with the consent of the
Requisite Lenders) to protect, exercise and enforce their rights and remedies
under the Loan Documents against the Credit Parties and any other Party and such
other rights and remedies as are provided by Law or equity.

(d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Administrative Agent and the Lenders, or any of
them, shall be applied first to the costs and expenses (including reasonable
attorneys’ fees and disbursements and the reasonably allocated costs of
attorneys employed by the Administrative Agent or by any Lender) of the
Administrative Agent and of the Lenders, and thereafter paid pro rata to the
Lenders in the same proportions that the aggregate Obligations owed to each
Lender under the Loan Documents bear to the aggregate Obligations owed under the
Loan Documents to all the Lenders, without priority or preference among the
Lenders. Regardless of how each Lender may treat payments for the purpose of its
own accounting, for the purpose of computing Borrowers’ Obligations hereunder
and under the Notes, payments shall be applied first, to the costs and expenses
of the Administrative Agent and the Lenders, as set forth above, second, to the
payment of accrued and unpaid interest due under any Loan Documents to and
including the date

 

70



--------------------------------------------------------------------------------

of such application (ratably, and without duplication, according to the accrued
and unpaid interest due under each of the Loan Documents), and third, to the
payment of all other amounts (including principal and fees) then owing to the
Administrative Agent or the Lenders under the Loan Documents. No application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

 

71



--------------------------------------------------------------------------------

Article 10.

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authorization. Subject to Section 10.8, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent by the terms thereof or are reasonably
incidental, as determined by the Administrative Agent, thereto. This appointment
and authorization is intended solely for the purpose of facilitating the
servicing of the Loans and does not constitute appointment of the Administrative
Agent as trustee for any Lender or as representative of any Lender for any other
purpose and, except as specifically set forth in the Loan Documents to the
contrary, the Administrative Agent shall take such action and exercise such
powers only in an administrative and ministerial capacity.

10.2 Administrative Agent and Affiliates. Union Bank of California, N.A. (and
each successor Administrative Agent) has the same rights and powers under the
Loan Documents as any other Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” includes Union
Bank of California, N.A. in its individual capacity. Union Bank of California,
N.A. (and each successor Administrative Agent) and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with each Credit Party and any Subsidiary or Affiliate
thereof, as if it were not the Administrative Agent and without any duty to
account therefor to the Lenders. Union Bank of California, N.A. (and each
successor Administrative Agent) need not account to any other Lender for any
monies received by it for reimbursement of its costs and expenses as
Administrative Agent hereunder, or (subject to Section 12.10) for any monies
received by it in its capacity as a Lender hereunder. The Administrative Agent
shall not be deemed to hold a fiduciary relationship with any Lender and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.

10.3 Proportionate Interest in any Collateral. The Administrative Agent, on
behalf of all the Lenders, shall hold in accordance with the Loan Documents all
items of any collateral or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or a Lender) and subject to the application of payments in accordance with
Section 9.2(d), each Lender shall have an interest in the Lenders’ interest in
such collateral or interests therein in the same proportions that the aggregate
Obligations owed such Lender under the Loan Documents bear to the aggregate
Obligations owed under the Loan Documents to all the Lenders, without priority
or preference among the Lenders.

10.4 Lenders’ Credit Decisions. Each Lender agrees that it has, independently
and without reliance upon the Administrative Agent, any other Lender or the
directors, officers, agents, employees or attorneys of the Administrative Agent
or of any other Lender, and instead in reliance upon information supplied to it
by or on behalf of the Credit Parties and upon such other information as it has
deemed appropriate, made its own independent credit analysis and

 

72



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender also agrees that it shall,
independently and without reliance upon the Administrative Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent or of any other Lender, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.

10.5 Action by Administrative Agent.

(a) The Administrative Agent may assume that no Default has occurred and is
continuing, unless the Administrative Agent (or the Lender that is then the
Administrative Agent) has received notice from Borrower Representative stating
the nature of the Default or has received notice from a Lender stating the
nature of the Default and that such Lender considers the Default to have
occurred and to be continuing.

(b) The Administrative Agent has only those obligations under the Loan Documents
as are expressly set forth therein.

(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its reasonable discretion to act or not act, except that
the Administrative Agent shall be required to act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.2) and those instructions shall be binding upon the
Administrative Agent and all the Lenders, provided that the Administrative Agent
shall not be required to act or not act if to do so would be contrary to any
Loan Document or to applicable Law or would result, in the reasonable judgment
of the Administrative Agent, in substantial risk of liability to the
Administrative Agent.

(d) If the Administrative Agent has received a notice specified in clause (a),
the Administrative Agent shall immediately give notice thereof to the Lenders
and shall act or not act upon the instructions of the Requisite Lenders (or of
all the Lenders, to the extent required by Section 12.2), provided that the
Administrative Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent, in substantial risk of
liability to the Administrative Agent, and except that if the Requisite Lenders
(or all the Lenders, if required under Section 12.2) fail, for five (5) Banking
Days after the receipt of notice from the Administrative Agent, to instruct the
Administrative Agent, then the Administrative Agent, in its sole discretion, may
act or not act as it deems advisable for the protection of the interests of the
Lenders.

(e) The Administrative Agent shall have no liability to any Lender for acting,
or not acting, as instructed by the Requisite Lenders (or all the Lenders, if
required under Section 12.2), notwithstanding any other provision hereof.

10.6 Liability of Administrative Agent. Neither the Administrative Agent nor any
of its directors, officers, agents, employees or attorneys shall be liable for
any action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross

 

73



--------------------------------------------------------------------------------

negligence or willful misconduct. Without limitation on the foregoing, the
Administrative Agent and its directors, officers, agents, employees and
attorneys:

(a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Lender as the owner of that Lender’s interest in the Obligations for
all purposes of this Agreement until the Administrative Agent receives notice of
the assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Lender;

(b) May consult with legal counsel (including in-house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for any Credit Party or any Affiliates thereof or the Lenders, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with any reasonable advice of such legal counsel, accountants or
other professionals or experts;

(c) Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents;

(d) Except to the extent expressly set forth in the Loan Documents, shall have
no duty to ask or inquire as to the performance or observance by the Credit
Parties or their Subsidiaries of any of the terms, conditions or covenants of
any of the Loan Documents or to inspect any collateral or any Property, books or
records of the Credit Parties or their Subsidiaries;

(e) Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any Collateral;

(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing reasonably believed by it to be genuine and signed or sent
by the proper party or parties; and

(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by any Credit Party or paid or payable to or received or
receivable from any Lender under any Loan Document, including, principal,
interest, commitment fees, Advances and other amounts; provided that promptly
upon discovery of such an error in computation, the Administrative Agent, the
Lenders and (to the extent applicable) the relevant Credit Party shall make such
adjustments as are necessary to correct such error and to restore the parties to
the position that they would have occupied had the error not occurred.

 

74



--------------------------------------------------------------------------------

10.7 Indemnification. Each Lender shall, ratably in accordance with its Pro Rata
Share of the Revolving Commitment (if the Revolving Commitment is then in
effect) or in accordance with its proportion of the aggregate Indebtedness then
evidenced by the Notes (if the Revolving Commitment has then been terminated),
indemnify and hold the Administrative Agent and its directors, officers, agents,
employees and attorneys harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable attorneys’
fees and disbursements and allocated costs of attorneys employed by the
Administrative Agent) that may be imposed on, incurred by or asserted against it
or them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of any Credit Party to pay the
Indebtedness represented by the Notes) or any action taken or not taken by it as
Administrative Agent thereunder, except such as result from its own gross
negligence or willful misconduct. Without limitation on the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for that Lender’s
Pro Rata Share of any reasonable out of pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that any Credit Party is required by Section 12.3 to
pay that cost or expense but fails to do so upon demand. Nothing in this
Section 10.7 shall entitle the Administrative Agent or any indemnitee referred
to above to recover any amount from the Lenders if and to the extent that such
amount has theretofore been recovered from any Credit Party. To the extent that
the Administrative Agent or any indemnitee referred to above is later reimbursed
such amount by any Credit Party, it shall return the amounts paid to it by the
Lenders in respect of such amount.

10.8 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Requisite Lenders shall, resign as Administrative Agent upon
reasonable notice to the Lenders and Borrower Representative effective upon
acceptance of appointment by a successor Administrative Agent. If the
Administrative Agent shall resign as Administrative Agent under this Agreement,
the Requisite Lenders shall appoint from among the Lenders a successor
Administrative Agent for the Lenders, which successor Administrative Agent shall
be approved by Borrower Representative (and such approval shall not be
unreasonably withheld or delayed). If no successor Administrative Agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and Borrower Representative, a successor Administrative Agent from among the
Lenders. Upon the acceptance of its appointment as successor Administrative
Agent hereunder, such successor Administrative Agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor Administrative Agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 10, and
Sections 12.3, 12.11 and 12.22, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above.

 

75



--------------------------------------------------------------------------------

10.9 No Obligations of Credit Parties. Nothing contained in this Article 10
shall be deemed to impose upon any Credit Party any obligation in respect of the
due and punctual performance by the Administrative Agent of its obligations to
the Lenders under any provision of this Agreement, and no Credit Party shall
have liability to the Administrative Agent or any of the Lenders in respect of
any failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by any Credit Party to the
Administrative Agent for the account of the Lenders, the Credit Parties’
obligations to the Lenders in respect of such payments shall be deemed to be
satisfied upon the making of such payments to the Administrative Agent in the
manner provided by this Agreement. In addition, the Credit Parties may rely on a
written statement by the Administrative Agent to the effect that it has obtained
the written consent of the Requisite Lenders or all of the Lenders, as
applicable under Section 12.2, in connection with a waiver, amendment, consent,
approval or other action by the Lenders hereunder, and shall have no obligation
to verify or confirm the same.

10.10 Agency for Perfection. Administrative Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Lien of Administrative Agent, for the benefit of
Administrative Agent and Lenders, in assets which, in accordance with Article 9
of the Uniform Commercial Code can be perfected only by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver possession or control of
such Collateral to Administrative Agent or in accordance with Agent’s
instructions.

10.11 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, DLA has only
represented and shall only represent Union Bank in its capacity as
Administrative Agent and as a Lender. Each other Lender hereby acknowledges that
DLA does not represent such Lender in connection with any such matters.

 

76



--------------------------------------------------------------------------------

Article 11.

CROSS-GUARANTY

11.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to
Administrative Agent and Lenders by each other Borrower. Each Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 11
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 11 shall
be absolute and unconditional, irrespective of, and unaffected by: (a) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any other Loan Document or any other agreement,
document or instrument to which any Borrower is or may become a party; (b) the
absence of any action to enforce this Agreement (including this Section 11) or
any other Loan Document or the waiver or consent by Administrative Agent and
Lenders with respect to any of the provisions thereof; (c) the existence, value
or condition of, or failure to perfect its Lien against, any security for the
Obligations or any action, or the absence of any action, by Administrative Agent
and Lenders in respect thereof (including the release of any such security);
(d) the insolvency of any Loan Party; or (e) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Parent. Each Borrower shall be regarded, and shall be in the same
position, as principal debtor with respect to the Obligations guaranteed
hereunder.

11.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Administrative Agent or Lenders to marshal
assets or to proceed in respect of the Obligations guaranteed hereunder against
any other Loan Party, any other party or against any security for the payment
and performance of the Obligations before proceeding against, or as a condition
to proceeding against, such Borrower. It is agreed among each Borrower,
Administrative Agent and Lenders that the foregoing waivers are of the essence
of the transaction contemplated by this Agreement and the other Loan Documents
and that, but for the provisions of this Section 11 and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.

11.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 11 are for the benefit of Administrative Agent and Lenders and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower and Administrative Agent
or Lenders, the obligations of such other Borrower under the Loan Documents.

11.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 11.7, so long as the Obligations are outstanding, each Borrower hereby
expressly and irrevocably waives any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, Parent or accommodation
co-obligor. Each Borrower acknowledges and agrees that this waiver is

 

77



--------------------------------------------------------------------------------

intended to benefit Administrative Agent and Lenders and shall not limit or
otherwise affect such Borrower’s liability hereunder or the enforceability of
this Section 11, and that Administrative Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 11.4.

11.5 Election of Remedies. If Administrative Agent or any Lender may, under
Applicable Law, proceed to realize its benefits under any of the Loan Documents
giving Administrative Agent or such Lender a Lien upon any Collateral, whether
owned by any Borrower or by any other Person, either by judicial foreclosure or
by non-judicial sale or enforcement, Administrative Agent or any Lender may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 11. If, in the
exercise of any of its rights and remedies, Administrative Agent or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Administrative Agent or such Lender
and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations. In
the event Administrative Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Section 11, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

11.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 11 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of: (a) the net amount of all Loans advanced to any
other Borrower under this Agreement and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower; and (b) the amount that could be
claimed by Agent and Lenders from such Borrower under this Section 11 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law after
taking into account, among other things, such Borrower’s right of contribution
and indemnification from each other Borrower under Section 11.7.

11.7 Contribution with Respect to Guaranty Obligations.

 

78



--------------------------------------------------------------------------------

(a) To the extent that any Borrower shall make a payment under this Section 11
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Parent Payment”) that, taking into account all
other Parent Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Parent
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Parent Payment) bore to
the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Parent Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Revolving Commitment, such Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Parent Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 11 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 11.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 11.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 11.1. Nothing contained in this
Section 11.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Loan Parties under
this Section 11.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Revolving Commitment.

11.8 Liability Cumulative. The liability of Borrowers under this Section 11 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

79



--------------------------------------------------------------------------------

Article 12.

MISCELLANEOUS

12.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Administrative Agent and the Lenders provided herein or in any Note or
other Loan Document are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any Loan
without prejudicing the Administrative Agent’s or the Lenders’ rights to assert
them in whole or in part in respect of any other Loan.

12.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Credit Party therefrom, may in any event be effective unless in writing
signed by the Administrative Agent with the written approval of the Requisite
Lenders (and, in the case of any amendment, modification or supplement of or to
any Loan Document to which such Credit Party is a Party, signed by such Credit
Party, and, in the case of any amendment, modification or supplement to Article
10, signed by the Administrative Agent), and then only in the specific instance
and for the specific purpose given; and, without the approval in writing of all
the Lenders, no amendment, modification, supplement, termination, waiver or
consent may be effective:

(a) To amend or modify the principal of, or the amount of principal, principal
prepayments or the rate of interest payable on, any Note, or the amount of the
Revolving Commitment or the Pro Rata Share of any Lender or the amount of any
commitment fee payable to any Lender, or any other fee or amount payable to any
Lender under the Loan Documents or to waive an Event of Default consisting of
the failure of Borrower to pay when due principal, interest or any fee;

(b) To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Note or any installment of
any fee, or to extend the term of the Revolving Commitment;

(c) To amend the provisions of the definition of “Requisite Lenders”; or

(d) To release Parent from the Parent Guaranty or to release any Collateral from
the Lien of the Collateral Documents, except if such release of Collateral
occurs in connection with a Disposition permitted under Section 6.2 (or is
otherwise permitted under the definition of “Disposition”), in which case such
release shall not require the consent of any of the Lenders; or

(e) To amend or waive Article 8 or this Section 12.2; or

 

80



--------------------------------------------------------------------------------

(f) To amend any provision of this Agreement that expressly requires the consent
or approval of all or a specified portion of the Lenders.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.2 shall apply equally to, and shall be binding upon, all the
Lenders and the Administrative Agent.

12.3 Costs, Expenses and Taxes. Borrowers shall pay within ten (10) Banking Days
after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, syndication, execution and delivery of the Loan Documents and any
amendment thereto or waiver thereof. Borrowers shall also pay on demand,
accompanied by an invoice therefor, the reasonable costs and expenses of the
Administrative Agent and the Lenders in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other out
of-pocket expenses, and the reasonable fees and out-of-pocket expenses of any
legal counsel (including reasonably allocated costs of legal counsel employed by
the Administrative Agent or any Lender), independent public accountants and
other outside experts retained by the Administrative Agent or any Lender,
whether or not such costs and expenses are incurred or suffered by the
Administrative Agent or any Lender in connection with or during the course of
any bankruptcy or insolvency proceedings of any Credit Party. Borrowers shall
pay any and all documentary and other taxes (such taxes, other than those
described in the following clauses (i) and (ii), collectively “Taxes”),
excluding (i) taxes imposed on or measured in whole or in part by a Lender’s
overall net income imposed on it by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or Eurodollar Lending Office or (B) any jurisdiction (or political subdivision
thereof) in which it is “doing business” or (ii) any withholding taxes or other
taxes based on gross income imposed by the United States of America for any
period with respect to which it has failed to provide Borrower Representative
with the appropriate form or forms required by Section 12.21, to the extent such
forms are then required by applicable Laws, and all costs, expenses, fees and
charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify on the terms set forth in 12.11 the Administrative Agent and the
Lenders from and against any and all loss, liability or legal or other expense
with respect to or resulting from any delay in paying or failure to pay any such
Tax, cost, expense, fee or charge or that any of them may suffer or incur by
reason of the failure of any Party to perform any of its Obligations. Any amount
payable to the Administrative Agent or any Lender under this Section 12.3 shall
bear interest from the tenth Banking Day following the date of demand for
payment at the Default Rate. If any Borrower determines in good faith that a
reasonable basis exists for contesting any Taxes payable by any Borrower
pursuant to this Section 12.3, the relevant Lender or the Administrative Agent
shall, to the extent reasonably practical, cooperate with such Borrower (but
shall have no obligation to disclose any confidential information, unless
arrangements satisfactory to the relevant Lender have been made to preserve the
confidential nature of such information) in challenging such Tax at Borrowers’
sole expense if requested by such Borrower (it being understood and agreed that
none of the Administrative Agent nor any

 

81



--------------------------------------------------------------------------------

Lender shall have any obligation to contest, or any responsibility for
contesting, any Tax). If a Lender shall become aware that it is entitled to
receive a refund (whether by way of a direct payment or by offset) in respect of
a Tax paid by a Borrower, it shall promptly notify Borrower Representative of
the availability of such refund (unless it was made aware of such refund by a
Borrower) and shall, within 30 days after the receipt of a request from Borrower
Representative, apply for such refund at Borrowers’ sole expense. If any Lender,
or the Administrative Agent, as applicable, receives a refund (whether by way of
a direct payment or by offset) of any Tax for which payment has been made by a
Borrower pursuant to this Section 12.3 which, in the reasonable good faith
judgment of such Lender or the Administrative Agent, as the case may be, is
allocable to such payment made under this Section 12.3, the amount of such
refund (together with any interest received thereon) shall be promptly paid to
such Borrower to the extent payment has been made in full.

12.4 Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Administrative
Agent or the Lenders or any of them pursuant hereto or thereto may, or may be
deemed to, make the Lenders a partnership, an association, a joint venture or
other entity, either among themselves or with the any Credit Party. A default by
any Lender will not increase the Pro Rata Share of the Revolving Commitment
attributable to any other Lender. Any Lender not in default may, if it desires,
assume (in such proportion as the nondefaulting Lenders agree) the obligations
of any Lender in default, but is not obligated to do so.

12.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent and each Lender, notwithstanding any investigation made by
the Administrative Agent or any Lender or on their behalf.

12.6 Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered.

12.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan

 

82



--------------------------------------------------------------------------------

Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument and (b) execution of any such
counterpart may be evidenced by a telecopier transmission of the signature of
such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

12.8 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which any Credit Party is a
Party will be binding upon and inure to the benefit of such Credit Party and the
other Parties, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that neither the Credit Parties nor
any of the other Parties may assign their rights hereunder or under any other
Loan Document or any interest herein or therein without the prior written
consent of all the Lenders. Each Lender represents that it is not acquiring its
Notes with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (subject to any requirement that disposition
of such Notes must be within the control of such Lender). Any Lender may at any
time pledge its Notes or any other instrument evidencing its rights as a Lender
under this Agreement to a Federal Reserve Bank or otherwise to any Person as
collateral security for any loan, financing or extension of credit, or in
connection with any securitization or other similar transaction, but no such
pledge or other transaction shall release that Lender from its obligations
hereunder or grant to such Federal Reserve Bank or other Person the rights of a
Lender hereunder absent foreclosure of such pledge.

(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its Pro Rata Share of the
Revolving Commitment; provided that (i) such Eligible Assignee, if not then a
Lender or an Affiliate of the assigning Lender, shall be approved by the
Administrative Agent and (if no Event of Default then exists) Borrower
Representative (neither of which approvals shall be unreasonably withheld or
delayed), (ii) such assignment shall be evidenced by a Commitment Assignment and
Acceptance, a copy of which shall be furnished to the Administrative Agent as
hereinbelow provided, (iii) except in the case of an assignment to an Affiliate
of the assigning Lender, to another Lender or of the entire remaining Revolving
Commitment of the assigning Lender, the assignment shall not assign a Pro Rata
Share of the Revolving Commitment that is equivalent to less than $5,000,000 and
(iv) the effective date of any such assignment shall be as specified in the
Commitment Assignment and Acceptance, but not earlier than the date which is
five (5) Banking Days after the date the Administrative Agent has received the
Commitment Assignment and Acceptance, unless such period has been waived by the
Administrative Agent. Upon the effective date of such Commitment Assignment and
Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with the Pro Rata Share of the Revolving Commitment
therein set forth and, to the extent of such Pro Rata Share, the assigning
Lender shall be released from its further obligations under this Agreement. Each
Borrower agrees that it shall execute and deliver (against delivery by

 

83



--------------------------------------------------------------------------------

the assigning Lender to Borrower Representative of the Notes) to such assignee
Lender, Notes evidencing that assignee Lender’s Pro Rata Share of the Revolving
Commitment, and to the assigning Lender, Notes evidencing the remaining balance
of the Pro Rata Share retained by the assigning Lender.

(c) By executing and delivering a Commitment Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share of the Revolving Commitment being assigned thereby free and clear of
any adverse claim, the assigning Lender has made no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the assigning Lender has made no representation
or warranty and assumes no responsibility with respect to the financial
condition of any Credit Party or the performance by any Credit Party of the
Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 7.1
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Commitment Assignment
and Acceptance; (iv) it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) it appoints
and authorizes the Administrative Agent to take such action and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by this
Agreement; and (vi) it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) The Administrative Agent shall maintain at the Administrative Agent’s Office
a copy of each Commitment Assignment and Acceptance delivered to it and a
register (the “Register”) of the names and address of each of the Lenders and
the Pro Rata Share of the Revolving Commitment held by each Lender, giving
effect to each Commitment Assignment and Acceptance. The Register shall be
available during normal business hours for inspection by Borrower Representative
or any Lender upon reasonable prior notice to the Administrative Agent. After
receipt of a completed Commitment Assignment and Acceptance executed by any
Lender and an Eligible Assignee, and receipt of an assignment fee of $3,000 from
such Lender or Eligible Assignee, the Administrative Agent shall, promptly
following the effective date thereof, provide to Borrower Representative and the
Lenders a revised Schedule 1.1 giving effect thereto. Borrower Representative,
the Administrative Agent and the Lenders shall deem and treat the Persons listed
as Lenders in the Register as the holders and owners of the Pro Rata Share of
the Revolving Commitment listed therein for all purposes hereof, and no
assignment or transfer of any such Pro Rata Share of the Revolving Commitment
shall be effective, in each case unless and until a Commitment Assignment and
Acceptance effecting the assignment or transfer thereof shall have been accepted
by the Administrative Agent and recorded in the Register as provided above.
Prior to such recordation, all amounts owed with respect to the applicable Pro
Rata Share of the

 

84



--------------------------------------------------------------------------------

Revolving Commitment shall be owed to the Lender listed in the Register as the
owner thereof, and any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Pro Rata Share of the
Revolving Commitment.

(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions in a portion of its Pro Rata Share of the
Revolving Commitment; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other financial institutions shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of Sections 3.5, 3.6, 12.11 and 12.22 but only to
the extent that the cost of such benefits to Borrowers does not exceed the cost
which Borrowers would have incurred in respect of such Lender absent the
participation, (iv) Borrowers, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) the participation
interest shall be expressed as a percentage of the granting Lender’s Pro Rata
Share of the Revolving Commitment as it then exists and shall not restrict an
increase in the Revolving Commitment, or in the granting Lender’s Pro Rata Share
of the Revolving Commitment, so long as the amount of the participation interest
is not affected thereby and (vi) the consent of the holder of such participation
interest shall not be required for amendments or waivers of provisions of the
Loan Documents other than those which (A) extend the Revolving Loan Maturity
Date or any other date upon which any payment of money is due to the Lenders,
(B) reduce the rate of interest on the Notes, any fee or any other monetary
amount payable to the Lenders, (C) reduce the amount of any installment of
principal due under the Notes, (D) release any Parent Guaranty, or (E) release
any Collateral from the Lien of the Collateral Documents, except if such release
of Collateral occurs in connection with a Disposition permitted under
Section 6.2 (or is otherwise permitted under the definition of “Disposition”),
in which case such release shall not require the consent of any of the Lenders
or of any holder of a participation interest in the Revolving Commitment.

12.9 Right of Setoff. If an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (but in each case only with the consent of
the Requisite Lenders) may (subject to Section 12.10) exercise its rights under
Article 9 of the Uniform Commercial Code and other applicable Laws and, to the
extent permitted by applicable Laws, apply any funds in any deposit account
maintained with it by any Credit Party and/or any Property of any Credit Party
in its possession against the Obligations.

12.10 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against any
Credit Party, or otherwise, receives payment of the Obligations held by it that
is ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have

 

85



--------------------------------------------------------------------------------

simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by any Credit Party or any Person claiming through or
succeeding to the rights of any Credit Party, the purchase of a participation
shall be rescinded and the purchase price thereof shall be restored to the
extent of the recovery, but without interest. Each Lender that purchases a
participation in the Obligations pursuant to this Section 12.10 shall from and
after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. Each Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in an Obligation so purchased pursuant to this
Section 12.10 may exercise any and all rights of setoff, banker’s lien or
counterclaim with respect to the participation as fully as if the Lender were
the original owner of the Obligation purchased.

12.11 Indemnity by Credit Parties. Each Credit Party agrees to indemnify, save
and hold harmless the Administrative Agent and each Lender and their respective
directors, officers, agents, attorneys and employees (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action (except a claim, demand, action, or cause of action for any
amount excluded from the definition of “Taxes” in Section 3.12(d)) if the claim,
demand, action or cause of action arises out of or relates to any act or
omission (or alleged act or omission) of any Credit Party, its Affiliates or any
of its officers, directors or stockholders relating to the Commitment, the use
or contemplated use of proceeds of any Loan, or the relationship of the Credit
Parties and the Lenders under this Agreement; (b) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clause (a) above; and
(c) any and all liabilities, losses, reasonable costs or expenses (including
reasonable attorneys’ fees and the reasonably allocated costs of attorneys
employed by any Indemnitee and disbursements of such attorneys and other
professional services) that any Indemnitee suffers or incurs as a result of the
assertion of any foregoing claim, demand, action or cause of action (including
as a result of any contest of the validity, applicability or amount of such
claim, demand, action or cause of action, as described below in this
Section 12.11); provided that no Indemnitee shall be entitled to indemnification
for any loss caused by its own gross negligence or willful misconduct or for any
liability, loss, cost or expense asserted against it by another Indemnitee. If
any claim, demand, action or cause of action is asserted against any Indemnitee,
such Indemnitee shall promptly notify Borrower Representative, but the failure
to so promptly notify Borrower Representative shall not affect the Credit
Parties’ obligations under this Section unless such failure materially
prejudices the Credit Parties’ right to participate in the contest of such
claim, demand, action or cause of action, as hereinafter provided. Such
Indemnitee may (and shall, if requested by

 

86



--------------------------------------------------------------------------------

Borrower Representative in writing) contest the validity, applicability and
amount of such claim, demand, action or cause of action and shall permit
Borrower Representative to participate in such contest. Any Indemnitee that
proposes to settle or compromise any claim or proceeding for which a Credit
Party may be liable for payment of indemnity hereunder shall give Borrower
Representative written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Borrower Representative’s prior consent (which shall
not be unreasonably withheld or delayed). In connection with any claim, demand,
action or cause of action covered by this Section 12.11 against more than one
Indemnitee, all such Indemnitees shall be represented by the same legal counsel
(which may be a law firm engaged by the Indemnitees or attorneys employed by an
Indemnitee or a combination of the foregoing) selected by the Indemnitees;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each affected Indemnitee shall be entitled to separate representation by legal
counsel selected by that Indemnitee and reasonably acceptable to Borrower
Representative, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Indemnitees; and further
provided that the Administrative Agent (as an Indemnitee) shall at all times be
entitled to representation by separate legal counsel (which may be a law firm or
attorneys employed by the Administrative Agent or a combination of the
foregoing). Any obligation or liability of any Credit Party to any Indemnitee
under this Section 12.11 shall survive the expiration or termination of this
Agreement and the repayment of all Loans and the payment and performance of all
other Obligations owed to the Lenders.

12.12 Nonliability of the Lenders. Each Credit Party acknowledges and agrees
that:

(a) Any inspections of any Property of any Credit Party made by or through the
Administrative Agent or the Lenders are for purposes of administration of the
Loan only and no Credit Party is entitled to rely upon the same (whether or not
such inspections are at the expense of such Credit Party);

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Administrative Agent or the Lenders pursuant to the
Loan Documents, neither the Administrative Agent nor the Lenders shall be deemed
to have warranted or represented the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Administrative Agent or the
Lenders;

(c) The relationship between the Credit Parties and the Administrative Agent and
the Lenders is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of any Credit Party
or their Affiliates; neither the Administrative Agent nor the Lenders shall
under any circumstance be

 

87



--------------------------------------------------------------------------------

deemed to be in a relationship of confidence or trust or a fiduciary
relationship with any Credit Party or their Affiliates, or to owe any fiduciary
duty to any Credit Party or their Affiliates; neither the Administrative Agent
nor the Lenders undertake or assume any responsibility or duty to any Credit
Party or their Affiliates to select, review, inspect, supervise, pass judgment
upon or inform any Credit Party or their Affiliates of any matter in connection
with their Property or the operations of any Credit Party or their Affiliates;
each Credit Party and their Affiliates shall rely entirely upon their own
judgment with respect to such matters; and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by the
Administrative Agent or the Lenders in connection with such matters is solely
for the protection of the Administrative Agent and the Lenders and neither the
Credit Parties nor any other Person is entitled to rely thereon; and

(d) The Administrative Agent and the Lenders shall not be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to Property caused by the actions, inaction
or negligence of any Credit Party and/or its Affiliates and each Credit Party
hereby indemnifies and holds the Administrative Agent and the Lenders harmless
on the terms set forth in Section 12.11 from any such loss, damage, liability or
claim.

12.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the Credit
Parties, the Administrative Agent and the Lenders in connection with the Loans,
and is made for the sole benefit of the Credit Parties, the Administrative Agent
and the Lenders, and the Administrative Agent’s and the Lenders’ successors and
assigns. Except as provided in Sections 12.8 and 12.11, no other Person shall
have any rights of any nature hereunder or by reason hereof.

12.14 Confidentiality. Each Lender agrees to hold any confidential information
that it may receive from Borrower Representative or any other Credit Party
pursuant to this Agreement or any other Loan Document in confidence, except for
disclosure: (a) to other Lenders or Affiliates of a Lender; (b) to legal counsel
and accountants for any Credit Party or any Lender; (c) to other professional
advisors to the Credit Parties or any Lender, provided that the recipient has
accepted such information subject to a confidentiality agreement substantially
similar to this Section 12.14; (d) to regulatory officials having jurisdiction
over that Lender; (e) as required by Law or legal process, provided that each
Lender agrees to notify Borrower Representative of any such disclosures unless
prohibited by applicable Laws, or in connection with any legal proceeding to
which that Lender and any Credit Party are adverse parties; and (f) to another
financial institution in connection with a disposition or proposed disposition
to that financial institution of all or part of that Lender’s interests
hereunder or a participation interest in its Notes, provided that the recipient
has accepted such information subject to a confidentiality agreement
substantially similar to this Section 11.14. For the purpose of the foregoing,
“confidential information” shall mean any information respecting the Credit
Parties or their Subsidiaries reasonably considered by Borrower Representative
to be confidential, other than (i) information previously filed with any
Governmental Agency and available to the public, (ii) information previously
published in any public medium from a source other than, directly or indirectly,
that Lender, and (iii) information previously disclosed by any Credit Party to
any Person not associated with such Credit Party which does not owe a
professional duty of

 

88



--------------------------------------------------------------------------------

confidentiality to such Credit Party or which has not executed an appropriate
confidentiality agreement with such Credit Party. Nothing in this Section shall
be construed to create or give rise to any fiduciary duty on the part of the
Administrative Agent or the Lenders to any Credit Party.

12.15 Further Assurances. The Credit Parties shall, at their expense and without
expense to the Lenders or the Administrative Agent, do, execute and deliver such
further acts and documents as the Requisite Lenders or the Administrative Agent
from time to time reasonably require for the assuring and confirming unto the
Lenders or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

12.16 Integration. This Agreement, together with the other Loan Documents and
the letter agreements referred to in Sections 3.2 and 3.4, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and supersedes all prior agreements, written or oral, on the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control and govern; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.17 Governing Law; Jurisdiction and Venue. EXCEPT TO THE EXTENT OTHERWISE
PROVIDED THEREIN, EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN CALIFORNIA. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN A
STATE OR FEDERAL COURT LOCATED IN THE STATE OF CALIFORNIA. THE PARTIES EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN ANY SUCH COURT, AND THE PARTIES HEREBY WAIVE ANY OBJECTION THEY MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION AND HEREBY CONSENT TO THE GRANTING
OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY ANY SUCH COURT.
FURTHERMORE, THE PARTIES HEREBY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT THEY MAY HAVE TO ASSERT THAT ANY SUCH COURT IS AN INCONVENIENT
FORUM OR OTHERWISE TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12.17.

12.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

 

89



--------------------------------------------------------------------------------

12.19 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

12.20 Time of the Essence. Time is of the essence of the Loan Documents.

12.21 Foreign Lenders and Participants. In order to establish that each Lender
that is not organized under the laws of the United States of America or any
state or other political subdivision thereof is not subject to deduction or
withholding of United States federal income tax under Section 1441 or 1442 of
the Internal Revenue Code or otherwise (or under any comparable provisions of
any successor statute) with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents and that
such Lender is entitled to an exemption from United States backup withholding
tax, each such Lender shall deliver to Borrower Representative (with a copy to
the Administrative Agent), on or before the Closing Date (or on or before
accepting an assignment or receiving a participation interest herein pursuant to
Section 12.8, if applicable) two duly completed copies, signed by a Responsible
Official, of either Form 1001 (relating to such Lender and entitling it to a
complete exemption from withholding on all payments to be made to such Lender by
Borrowers pursuant to this Agreement) or Form 4224 (relating to all payments to
be made to such Lender by the Borrowers pursuant to this Agreement) of the
United States Internal Revenue Service or such other evidence (including, if
reasonably necessary, Form W 9) satisfactory to Borrower Representative and the
Administrative Agent that no deduction or withholding under the federal income
tax laws is required with respect to such Lender. Thereafter and from time to
time, each such Lender shall (a) promptly submit to Borrower Representative
(with a copy to the Administrative Agent), such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower Representative and the
Administrative Agent of any available exemption from, United States deduction
for withholding taxes in respect of all payments to be made to such Lender by
Borrowers pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Eurodollar
Lending Office, if any) to avoid any requirement of applicable Laws that
Borrowers make any deduction or withholding for taxes from amounts payable to
such Lender. In the event that Borrower Representative or the Administrative
Agent become aware that a participation has been granted pursuant to
Section 12.8(e) to a financial institution that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia, then, upon request made
by Borrower Representative or the Administrative Agent to the Lender which
granted such participation, such Lender shall cause such participant financial
institution to deliver the same documents and information to Borrower
Representative and the Administrative Agent as would be required under this
Section if such financial institution were a Lender.

12.22 Hazardous Material Indemnity. Each Credit Party hereby agrees to
indemnify, hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, losses, damages,

 

90



--------------------------------------------------------------------------------

liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial action requirements, enforcement actions of any
kind, and all reasonable costs and expenses incurred in connection therewith
(including but not limited to reasonable attorneys’ fees and the reasonably
allocated costs of attorneys employed by the Administrative Agent or any Lender,
and expenses to the extent that the defense of any such action has not been
assumed by a Credit Party), arising directly or indirectly out of (i) the
presence on, in, under or about any Real Property of any Hazardous Materials, or
any releases or discharges of any Hazardous Materials on, under or from any Real
Property and (ii) any activity carried on or undertaken on or off any Real
Property by a Credit Party or any of its predecessors in title, whether prior to
or during the term of this Agreement, and whether by a Credit Party or any
predecessor in title or any employees, agents, contractors or subcontractors of
a Credit Party or any predecessor in title, or any third persons at any time
occupying or present on any Real Property, in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials at any time located or present on, in, under or about
any Real Property. The foregoing indemnity shall further apply to any residual
contamination on, in, under or about any Real Property, or affecting any natural
resources, and to any contamination of any Property or natural resources arising
in connection with the generation, use, handling, storage, transport or disposal
of any such Hazardous Materials, and irrespective of whether any of such
activities were or will be undertaken in accordance with applicable Laws, but
the foregoing indemnity shall not apply to Hazardous Materials on any Real
Property, the presence and/or degree of which is caused by the Administrative
Agent or the Lenders. Each Credit Party hereby acknowledges and agrees that,
notwithstanding any other provision of this Agreement or any of the other Loan
Documents to the contrary, the obligations of the Credit Parties under this
Section shall be unlimited corporate obligations of the Credit Parties and shall
not be secured by any Lien on any Real Property. Any obligation or liability of
the Credit Parties to any Indemnitee under this Section 12.22 shall survive the
expiration or termination of this Agreement and the repayment of all Loans and
the payment and performance of all other Obligations owed to the Lenders.

12.23 Disputes. ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES CONCERNING THE
LOAN DOCUMENTS (EACH A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE
(“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT
A STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE
SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION,
AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS
WILL NOT BE ADJUDICATED BY A JURY.

 

91



--------------------------------------------------------------------------------

12.24 Purported Oral Amendments. THE CREDIT PARTIES EXPRESSLY ACKNOWLEDGE THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR
THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN
WRITING THAT COMPLIES WITH SECTION 12.2. EACH CREDIT PARTY AGREES THAT IT WILL
NOT RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN
STATEMENTS BY ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY LENDER THAT
DOES NOT COMPLY WITH SECTION 12.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER
OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

[Signature Pages Follow]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER

RESMED CORP.,

a Minnesota corporation

 

By: S/    PETER C. FARRELL

 

Name:  PETER C. FARRELL

 

Title: Chief Executive Officer

 

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn:                                                  

 

Telecopier:                                       

Telephone:                                       

  

BORROWER

RESMED EAP HOLDINGS INC.,

a Delaware corporation

 

By: S/    PETER C. FARRELL

 

Name:  PETER C. FARRELL

 

Title: Chief Executive Officer

 

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn:                                                  

 

Telecopier:                                       

Telephone:                                       

BORROWER

SERVO MAGNETICS INC.,

a Delaware corporation

 

By: S/    DAVID PENDARVIS

 

Name:  DAVID PENDARVIS

 

Title: Secretary

 

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn:                                                  

 

Telecopier:                                       

Telephone:                                       

  

GUARANTOR

RESMED INC.,

a Delaware corporation

 

By: S/    PETER C. FARRELL

 

Name:  PETER C. FARRELL

 

Title: Chief Executive Officer

 

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn:                                                  

 

Telecopier:                                       

Telephone:                                       

 

[Signature Page to Second Amended and Restated Revolving Loan Agreement]

[Signatures Continued on Next Pages]



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent and Lender

 

 

By: S/    DOUGLAS S. LAMBELL

 

Name: DOUGLAS S. LAMBELL

 

Title: Vice President/SCM

 

Address:

Union Bank of California, N.A.

530 B Street, 4th Floor

San Diego, California 92101

Mail Code: S420

Attention: Douglas S. Lambell, VP

 

Telecopier: (619) 230-3766

Telephone: (619) 230-3029

 

[Signature Page to Second Amended and Restated Revolving Loan Agreement]